





EXECUTION VERSION















TERM LOAN AGREEMENT

among

GIBRALTAR INDUSTRIES, INC.,

GIBRALTAR STEEL CORPORATION OF NEW YORK,

KEYBANK NATIONAL ASSOCIATION

as a Lender, Administrative Agent and Lead Arranger,

and

THE LENDERS NAMED HEREIN




$300,000,000






Dated:  As of October 3, 2005





CLI-1327664v11




TABLE OF CONTENTS




Page










ARTICLE I.

DEFINITIONS AND TERMS

1

1.1

Certain Defined Terms

1

1.2

Computation of Time Periods

18

1.3

Accounting Terms

18

1.4

Terms Generally

18

ARTICLE II.

AMOUNT AND TERMS OF TERM LOAN

19

2.1

Term Loan

19

2.2

Continuation or Conversion of Loans

19

2.3

Term Loan to be Made Pro Rata

20

2.4

Evidence of Obligations

20

2.5

Interest

21

2.6

Increased Costs, Illegality, etc

22

2.7

Breakage Compensation

23

ARTICLE III.

PAYMENTS

24

3.1

Voluntary Prepayments

24

3.2

Mandatory Prepayments

24

3.3

Method and Place of Payment

25

3.4

Net Payments

25

ARTICLE IV.

CONDITIONS PRECEDENT

27

4.1

Conditions Precedent at Closing Date

27

4.2

Conditions Precedent to All Credit Events

31

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

31

5.1

Corporate Status, etc

31

5.2

Corporate Power and Authority, etc

31

5.3

No Violation

31

5.4

Governmental Approvals

32

5.5

Litigation

32

5.6

Use of Proceeds; Margin Regulations

32

5.7

Financial Statements, etc

32

5.8

Solvency

33

5.9

No Material Adverse Effect

33

5.10

Tax Returns and Payments

33

5.11

Title to Properties, etc

33

5.12

Lawful Operations, etc

33

5.13

Environmental Matters

34

5.14

Compliance with ERISA

34

5.15

Intellectual Property, etc

35

5.16

Investment Company Act, etc

35

5.17

Insurance

35

5.18

Certain Contracts; Labor Relations

35

5.19

True and Complete Disclosure

35

5.20

Anti-Terrorism Law Compliance

36

ARTICLE VI.

AFFIRMATIVE COVENANTS

36

6.1

Reporting Requirements

36

6.2

Books, Records and Inspections

38

6.3

Insurance

38

6.4

Payment of Taxes and Claims

39

6.5

Corporate Franchises

39

6.6

Good Repair

39

6.7

Compliance with Statutes, etc

40

6.8

Compliance with Environmental Laws

40

6.9

Fiscal Years, Fiscal Quarters

41

6.10

Certain Subsidiaries to Join in Subsidiary Guaranty

41

6.11

Additional Security; Further Assurances

42

6.12

Most Favored Covenant Status

43

6.13

Senior Debt

43

6.14

Anti-Terrorism Laws

43

ARTICLE VII.

NEGATIVE COVENANTS

43

7.1

Changes in Business

44

7.2

Consolidation, Merger, Acquisitions, Asset Sales, etc

44

7.3

Liens

45

7.4

Indebtedness

45

7.5

Investments and Guaranty Obligations

46

7.6

Dividends and Other Capital Distributions

47

7.7

Financial Covenants

47

7.8

Limitation on Certain Restrictive Agreements

47

7.9

Prepayments and Refinancings of Other Debt, etc

48

7.10

Transactions with Affiliates

48

7.11

Plan Terminations, Minimum Funding, etc

48

ARTICLE VIII.

EVENTS OF DEFAULT

48

8.1

Events of Default

48

8.2

Acceleration, etc

51

8.3

Application of Liquidation Proceeds

51

ARTICLE IX.

THE ADMINISTRATIVE AGENT

52

9.1

Appointment

52

9.2

Delegation of Duties

52

9.3

Exculpatory Provisions

52

9.4

Reliance by Administrative Agent

53

9.5

Notice of Default

53

9.6

Non-Reliance

53

9.7

Indemnification

54

9.8

The Administrative Agent in Individual Capacity

54

9.9

Successor Administrative Agent

54

9.10

No Reliance on Administrative Agent’s Customer Identification Program

55

9.11

USA Patriot Act

55

9.12

Other Agents

55

9.13

Intercreditor and Subordination Agreements

55

ARTICLE X.

MISCELLANEOUS

55

10.1

Payment of Expenses etc

55

10.2

Right of Setoff

57

10.3

Notices

57

10.4

Benefit of Agreement

58

10.5

No Waiver; Remedies Cumulative

61

10.6

Payments Pro Rata; Sharing of Setoffs, etc

61

10.7

Appointment of Borrower Representative

62

10.8

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

62

10.9

Counterparts

63

10.10

Integration

63

10.11

Headings Descriptive

63

10.12

Amendment or Waiver

63

10.13

Survival of Indemnities

65

10.14

Domicile of Term Loan

65

10.15

Lender Register

65

10.16

General Limitation of Liability

65

10.17

No Duty

65

10.18

Lenders and Agent Not Fiduciary to Borrower, etc

66

10.19

Survival of Representations and Warranties

66

10.20

Severability

66

10.21

Independence of Covenants

66

10.22

Interest Rate Limitation

66

10.23

Joint and Several Obligations

66

10.24

USA Patriot Act

67

Exhibit A

Note

Exhibit B

Notice of Continuation or Conversion

Exhibit C-1

Subsidiary Guaranty

Exhibit C-2

Security Agreement (Subsidiary Guarantors)

Exhibit C-3

Security Agreement (Borrowers)

Exhibit C-4

Pledge Agreement

Exhibit D-1

Solvency Certificate

Exhibit D-2

Borrowers’ Closing Certificate




Schedule 1-A

Lenders and Allocation of Term Loans

Schedule 1-B

Administrative Agent Addresses

Schedule 4.1(g)

Sources and Uses

Schedule 4.1(x)

Releases; Termination Statements; Etc.

Schedule 5.1

Subsidiaries

Schedule 7.3

Liens

Schedule 7.4

Indebtedness

Schedule 7.5

Investments

Schedule 7.10

Transactions with Affiliates








CLI-1327664v11

i










THIS TERM LOAN AGREEMENT, dated as of October 3, 2005, among the following:

(i)

GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“GII”), and GIBRALTAR STEEL
CORPORATION OF NEW YORK, a New York Corporation (each a “Borrower” and
collectively, the “Borrowers”);

(ii)

the lending institutions from time to time party hereto (each a “Lender” and
collectively, the “Lenders”);

(iii)

KEYBANK NATIONAL ASSOCIATION, a national banking association, as a Lender, the
lead arranger and administrative agent (the “Administrative Agent”); and

(iv)

the lenders named on the signature pages hereto.

PRELIMINARY STATEMENTS:

(1)

The Borrowers have applied to the Lenders for a senior secured term loan
facility in order to (a) finance the AMICO Acquisition (as hereinafter defined),
and (b) repay certain existing indebtedness of the Borrowers and their
Subsidiaries.

(2)

Subject to and upon the terms and conditions set forth herein, the Lenders are
willing to make available to the Borrowers the credit facility provided for
herein.

NOW, THEREFORE, it is agreed:

ARTICLE I.

DEFINITIONS AND TERMS

1.1

Certain Defined Terms.  As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires:

“Acquisition” shall mean and include (whether in one transaction or a series of
transactions) (i) any acquisition on a going concern basis (whether by purchase,
lease or otherwise) of any facility and/or business or business unit operated by
any person that is not a Subsidiary of a Borrower, and (ii) acquisitions of a
majority of the outstanding equity or other similar interests in any such person
(whether by merger, stock purchase or otherwise).

“Additional Security Document” shall have the meaning provided in Section .

“Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period for
a Eurodollar Loan, (i) the rate per annum appearing on the applicable electronic
page of Reuter’s or Bloomberg’s (or any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided by such service, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market), at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period, divided (and
rounded to the nearest one hundredth of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that in the event that the rate referred to in clause (i)
above is not available at any such time for any reason, then the rate referred
to in clause (i) shall instead be the average (rounded to the nearest ten
thousandth of 1%) of the rates at which Dollar deposits of $5,000,000 are
offered to the Reference Banks in the London interbank market at approximately
11:00 a.m. (London time), two Business Days prior to the commencement of such
Interest Period, for contracts that would be entered into at the commencement of
such Interest Period.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section .

“Affiliate” shall mean, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A person shall be deemed to control a second person if such
first person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second person or (ii) to direct or cause the
direction of the management and policies of such second person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, (x) a director, officer or employee of a person shall not, solely
by reason of such status, be considered an Affiliate of such person; and
(y) neither the Administrative Agent nor any Lender shall in any event be
considered an Affiliate of any Borrower or any other Credit Party or any of
their respective Subsidiaries.

“Agreement” shall mean this Term Loan Agreement, as the same may be from time to
time further modified, amended, restated or supplemented.

“Amendment to Existing Credit Agreement” means Amendment No. 1 to Credit
Agreement, dated as of September 9, 2005, by and among the Borrowers, KeyBank,
as administrative agent, swingline lender, letter of credit issuer, lead
arranger, book runner and a lender, JPMorgan Chase Bank, N.A., as syndication
agent, letter of credit issuer and a lender, Harris N.A., as co-documentation
agent and a lender, HSBC Bank USA, National Association, as co-documentation
agent and a lender, Manufacturers and Traders Trust Company, as co-documentation
agent and a lender, and the other lenders named therein.

“AMICO” shall mean Alabama Metal Industries Corporation, a Delaware corporation.

“AMICO Acquisition” shall mean the consummation of the Merger in accordance with
the terms and conditions of the AMICO Acquisition Documents, pursuant to which
AMICO will become a direct, wholly-owned subsidiary of GII.

“AMICO Acquisition Documents” shall mean the AMICO Merger Agreement and the
other documents executed and delivered in connection therewith.

“AMICO Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
September 9, 2005 among GII, Merger Sub, AMICO and the sellers party thereto.

“Anti-Terrorism Law” shall mean the USA Patriot Act or any other law pertaining
to the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Lending Office” shall mean, with respect to each Lender, the office
or offices designated by such Lender to the Administrative Agent as such
Lender’s lending office or offices for purposes of this Agreement.

“Applicable Term Loan Margin” shall mean:

(i)

Initially, until changed hereunder in accordance with the following provisions,
(A) 35.0 basis points for Base Rate Loans, and (B) 150.0 basis points for
Eurodollar Loans;

(ii)

Commencing with the fiscal quarter of the Borrowers ended on December 31, 2005,
and continuing with each fiscal quarter thereafter, the sum of the Basic
Applicable Term Loan Margin determined by the Administrative Agent in accordance
with the following matrix, based on the Total Funded Debt to EBITDA Ratio; plus
(A) as of the Closing Date and before the 180th day following the Closing Date,
0 basis points, (B) on and after the 180th day after the Closing Date and before
the 270th day following the Closing Date an additional 50 basis points, and (C)
on and after the 270th day following the Closing Date, an additional 100 basis
points.

Total Funded Debt to EBITDA Ratio

Basic Applicable Term Loan Margin for Base Rate Loans

Basic Applicable Term Loan Margin for Eurodollar Loans

Greater than 3.75 to 1.0

65.0 bps

225.0 bps

Greater than 3.25 to 1.0 but less than or equal to 3.75 to 1.0

50.0 bps

187.5 bps

Greater than 2.75 to 1.00 but less than or equal to 3.25 to 1.0

35.0 bps

150.0 bps

Greater than 2.25 to 1.00 but less than or equal to 2.75 to 1.00

27.5 bps

125.0 bps

Greater than 1.75 to 1.00 but less than or equal to 2.25 to 1.00

22.5 bps

100.0 bps

Greater than 1.25 to 1.0 but less than or equal to 1.75 to 1.0

20.0 bps

87.5 bps

Less than or equal to 1.25 to 1.0

17.5 bps

75.0 bps

(iii)

Changes in the Applicable Term Loan Margin based upon changes in the Total
Funded Debt to EBITDA Ratio shall become effective on the first day of the month
following each Financial Statement Due Date based upon the Total Funded Debt to
EBITDA Ratio in effect at the end of the applicable period covered (in whole or
in part) by the financial statements to be delivered by the applicable Financial
Statement Due Date.  Notwithstanding the foregoing provisions, during any period
when (A) the Borrowers have failed to timely deliver their consolidated
financial statements referred to in Section  or (b), accompanied by the
certificate and calculations referred to in Section  or (B) a Default under
Section  has occurred and is continuing, the Applicable Term Loan Margin shall
be the highest rate per annum indicated therefor in the above matrix, regardless
of the Total Funded Debt to EBITDA Ratio at such time.  Any changes in the
Applicable Term Loan Margin shall be determined by the Administrative Agent in
accordance with the provisions set forth in this definition and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower Representative and the Lenders.  Any such determination by the
Administrative Agent shall be conclusive and binding absent manifest error.

“Approved Fund” shall mean a fund that is administered or managed by a Lender or
an Affiliate of a Lender.

“Asset Sale” shall mean the sale, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of a corporation, partnership or limited
liability company of the interests therein of a Borrower or any Subsidiary) by a
Borrower or any Subsidiary to any person of any of their respective assets,
provided that the term Asset Sale specifically excludes (i) any sales, transfers
or other dispositions of inventory, or obsolete or excess furniture, fixtures,
equipment or other property, real or personal, tangible or intangible, in each
case in the ordinary course of business, and (ii) any Event of Loss.

“Authorized Officer” shall mean any of the following officers of the Borrower
Representative: the President, the Controller or the Chief Financial Officer.

“Bankruptcy Code” shall have the meaning provided in Section .

“Base Rate” shall mean, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greater of (i) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its prime rate, whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; and (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum.

“Base Rate Loan” shall mean that portion of the Term Loan bearing interest at a
rate based upon the Base Rate.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Representative” shall mean GII.

“Borrowing” shall mean Loans of the same Type made, Converted or Continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day that shall be in the
city in which the Payment Office is located a legal holiday or a day on which
banking institutions are authorized by law or other governmental actions to
close and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, any day that
is a Business Day described in clause (i) and that is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given as a dividend, return of capital, share repurchase or other
distribution in respect of any Borrower’s or any Subsidiary’s capital stock or
other equity interest other than a distribution in the form of additional
capital stock.

“Capital Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
person.

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of the Borrowers or any of their Subsidiaries in each case taken at the amount
thereof accounted for as liabilities identified as “capital lease obligations”
(or any similar words) on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

“Cash Equivalents” shall mean any of the following:

(i)

securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(ii)

Dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender or (y) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank, an “Approved Bank”), in each
case with maturities of not more than three months from the date of acquisition;

(iii)

commercial paper issued by any Lender or Approved Bank or by the parent company
of any Lender or Approved Bank and commercial paper issued by, or guaranteed by,
any industrial or financial company with a short- term commercial paper rating
of at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s, or guaranteed by any industrial company with a
long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 90 days after the date of acquisition;

(iv)

fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

(v)

investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through (iv)
above;

(vi)

investments in money market funds access to which is provided as part of “sweep”
accounts maintained with a Lender or an Approved Bank;

(vii)

investments in industrial development revenue bonds that (A) “re-set” interest
rates not less frequently than quarterly, (B) are entitled to the benefit of a
remarketing arrangement with an established broker dealer, and (C) are supported
by a direct pay letter of credit covering principal and accrued interest that is
issued by an Approved Bank; and

(viii)

investments in pooled funds or investment accounts consisting of investments of
the nature described in the foregoing clause (vii).

“Cash Proceeds” shall mean, with respect to any Event of Loss, the aggregate
cash payments, including all insurance proceeds and proceeds of any award for
condemnation or taking, received in connection with such Event of Loss.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“CertainTeed Debt” shall mean the Indebtedness owed to CertainTeed Corporation
under that certain Subordinated Promissory Note dated May 1, 2003, in the
original principal amount of $40,000,000, with a current principal balance of
$25,919,785.83.

A “Change of Control” shall occur if:

(i)

during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the Board of Directors of GII (together
with any new directors (x) whose election by the Board of Directors of GII was,
or (y) whose nomination for election by the shareholders of GII was (prior to
the date of the proxy or consent solicitation relating to such nomination),
approved by a vote of at least the majority of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved), shall cease for
any reason to constitute a majority of the directors then in office; or

(ii)

any person or group (as such term is defined in Section 13(d)(3) of the 1934
Act), shall acquire, directly or indirectly, beneficial ownership (within the
meaning of Rule 13d-3 and 13d-5 of the 1934 Act) of more than 50%, on a fully
diluted basis, of the economic or voting interest in the capital stock of GII.

“Charges” shall have the meaning provided in Section .

“Claims” shall have the meaning set forth in the definition of “Environmental
Claims.”

“Closing Date” shall mean the date upon which the conditions specified in
Section  are satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Collateral” shall mean any collateral covered by any Security Document.

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for the purchase.

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
in all events amounts expended or capitalized under Capital Leases and Synthetic
Leases but excluding any amount representing capitalized interest) by the
Borrowers and their Subsidiaries during that period that, in conformity with
GAAP, are or are required to be included in the property, plant or equipment
reflected in the consolidated balance sheet of the Borrowers and their
Subsidiaries.

“Consolidated Depreciation and Amortization Expense” shall mean, for any period,
all depreciation and amortization expenses of the Borrower and its Subsidiaries,
all as determined for the Borrowers and their Subsidiaries on a consolidated
basis in accordance with GAAP.

“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period; plus (A) the sum of the amounts for such period included in determining
such Consolidated Net Income of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) extraordinary and other
non-recurring non-cash losses and charges, and (iv) the Prudential Make-Whole
Amounts, less (B) gains on sales of assets and other extraordinary gains and
other non-recurring gains; provided that, notwithstanding anything to the
contrary contained herein, the Borrowers’ Consolidated EBIT for any Testing
Period shall (x) include the appropriate financial items for any Person or
business unit that has been acquired by a Borrower for any portion of such
Testing Period prior to the date of acquisition on a pro forma basis (but
excluding anticipated operating synergies), and (y) exclude the appropriate
financial items for any Person or business unit that has been disposed of by a
Borrower, for the portion of such Testing Period prior to the date of
disposition, in the case of clauses (x) and (y), subject to the Administrative
Agent’s reasonable discretion and supporting documentation acceptable to the
Administrative Agent.

“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period,
plus Consolidated Depreciation and Amortization Expense, as determined for the
Borrowers and their Subsidiaries on a consolidated basis in accordance with
GAAP; provided that, notwithstanding anything to the contrary contained herein,
the Borrowers’ Consolidated EBITDA for any Testing Period shall (x) include the
appropriate financial items for any Person or business unit that has been
acquired by a Borrower for any portion of such Testing Period prior to the date
of acquisition on a pro forma basis (but excluding anticipated operating
synergies), and (y) exclude the appropriate financial items for any Person or
business unit that has been disposed of by a Borrower, for the portion of such
Testing Period prior to the date of disposition, in the case of clauses (x) and
(y), subject to the Administrative Agent’s reasonable discretion and supporting
documentation acceptable to the Administrative Agent.

“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the net income of the Borrowers or any of their Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Borrowers and
their Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that which is capitalized, that which is attributable to
Capital Leases or Synthetic Leases and the pre-tax equivalent of dividends
payable on Redeemable Stock) of the Borrowers and their Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Borrowers
and their Subsidiaries including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and net costs
under Hedge Agreements.

“Consolidated Net Income” shall mean for any period, the net income (or loss) of
the Borrowers and their Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP.

“Consolidated Net Rent Expense” shall mean, for any period, the total amount of
rent or similar obligations required to be paid during such period by the
Borrowers or any of their Subsidiaries in respect of Operating Leases, as
determined on a consolidated basis for such period taken as a single accounting
period determined in conformity with GAAP.

“Consolidated Net Worth” shall mean at any time of determination thereof all
amounts that, in conformity with GAAP, would be included under the caption
“total stockholders’ equity” (or any like caption) on a consolidated balance
sheet of the Borrowers as at such date, less any amount attributed to Redeemable
Stock.

“Consolidated Total Funded Debt” shall mean the sum (without duplication) of all
Indebtedness of the Borrowers and each of their Subsidiaries for borrowed money,
all as determined on a consolidated basis.

“Continue,” “Continuation” and “Continued” each refers to a continuation of
Eurodollar Loans for an additional Interest Period as provided in Section .

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type, pursuant to Section  or .

“Credit Documents” shall mean this Agreement, the Notes, the Subsidiary
Guaranty, the Security Documents and the Intercreditor Agreement.

“Credit Event” shall mean the initial incurrence of the Term Loan and each
Conversion or Continuation.

“Credit Party” shall mean each of the Borrowers and each Subsidiary Guarantor.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Dollars” and the sign “$” each means lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
United States possession.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) an
Affiliate of a Lender (other than a Defaulting Lender), (c) an Approved Fund,
and (d) any other person (other than a natural person) approved by (i) the
Administrative Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower Representative (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Borrower or any of the Borrowers’
Affiliates or Subsidiaries.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
a Borrower or any of its Subsidiaries relating to the environment, employee
health and safety or Hazardous Materials, including, without limitation, CERCLA;
RCRA; the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq., the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA),
which together with a Borrower or a Subsidiary of the Borrowers, would be deemed
to be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of a Borrower or a Subsidiary of a Borrower
being or having been a general partner of such person.

“Eurodollar Loan” shall mean a portion of the Term Loan bearing interest at a
rate based on the Adjusted Eurodollar Rate.

“Event of Default” shall have the meaning provided in Section .

“Event of Loss” shall mean, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
Leasehold, the termination or expiration of such Leasehold if such termination
is likely to materially impair the Agent’s access to any material portion of the
Collateral.

“Excluded Subsidiaries” shall mean GIT Ltd., Gibraltar Construction Products,
Inc. and GSC Flight Service, Inc.

“Exemption Certificate” shall have the meaning provided in Section .

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of April
1, 2005, among the Borrowers, KeyBank, as administrative agent, swingline
lender, letter of credit issuer, lead arranger, book runner and a lender,
JPMorgan Chase Bank, N.A., as syndication agent, letter of credit issuer and a
lender, Harris N.A., as co-documentation agent and a lender, HSBC Bank USA,
National Association, as co-documentation agent and a lender, Manufacturers and
Traders Trust Company, as co-documentation agent and a lender, and the other
lenders named therein, as amended by Amendment to Existing Credit Agreement and
as the same may be further amended from time to time.

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean the Fee Letter, dated as of September 9, 2005, from
KeyBank, McDonald Investments, Inc., JPMorgan Chase Bank, N.A., J.P. Morgan
Securities Inc., Harris N.A. and Harris Nesbitt Corp. to the Borrowers and
accepted and agreed to by the Borrowers.

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section ,
together with any other fees payable pursuant to this Agreement or any other
Credit Document.

“Financial Statement Due Date” shall mean each date by which quarterly financial
statements are required to be delivered pursuant to Section .

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty Obligations” shall mean as to any person (without duplication) any
obligation of such person guaranteeing any Indebtedness (“Primary Indebtedness”)
of any other person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such person,
whether or not contingent, (a) to purchase any such Primary Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such Primary Indebtedness or
(ii) to maintain working capital or equity capital of the Primary Obligor or
otherwise to maintain the net worth or solvency of the Primary Obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Primary Indebtedness of the ability of the Primary Obligor
to make payment of such Primary Indebtedness, or (d) otherwise to assure or hold
harmless the owner of such Primary Indebtedness against loss in respect thereof;
provided, however, that the Guaranty Obligation shall not include endorsements
of instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the Primary Indebtedness (or stated portion
thereof) in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“Hazardous Materials” shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Hedge Agreement” shall mean (i) any interest rate swap agreement, any interest
rate cap agreement, any interest rate collar agreement or other similar
agreement or arrangement designed to protect against fluctuations in interest
rates, and (ii) any currency swap agreement, forward currency purchase agreement
or similar agreement or arrangement designed to protect against fluctuations in
currency exchange rates.

“Indebtedness” of any person shall mean without duplication (i) all indebtedness
of such person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such person; (iv) the face amount of all letters of
credit issued for the account of such person and, without duplication, all
drafts drawn thereunder; (v) all obligations, contingent or otherwise, of such
person in respect of bankers’ acceptances; (vi) all Indebtedness of a second
person secured by any Lien on any property owned by such first person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such person; (ix) all obligations of such person to pay a specified
purchase price for goods or services whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations; (x) all net obligations of such person
under Hedge Agreements; (xi) the full outstanding balance of trade receivables,
notes or other instruments sold with full recourse (and the portion thereof
subject to potential recourse, if sold with limited recourse), other than in any
such case any thereof sold solely for purposes of collection of delinquent
accounts; (xii) the stated value, or liquidation value if higher, of all
Redeemable Stock of such person; and (xiii) all Guaranty Obligations of such
person (without duplication under clause (vi)); provided, however that (x)
neither trade payables nor other similar accrued expenses, in each case arising
in the ordinary course of business, nor obligations in respect of insurance
policies or performance or surety bonds that themselves are not guarantees of
Indebtedness (nor drafts, acceptances or similar instruments evidencing the same
nor obligations in respect of letters of credit supporting the payment of the
same), shall constitute Indebtedness; and (y) the Indebtedness of any person
shall in any event include (without duplication) the Indebtedness of any other
entity (including any general partnership in which such person is a general
partner) to the extent such person is liable thereon as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such person is
not liable thereon.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the date of this Agreement, by and among KeyBank, as Administrative Agent under
the Existing Credit Agreement, KeyBank, as Administrative Agent under this
Agreement, and KeyBank, as Distribution Agent under the Intercreditor Agreement.

“Interest Coverage Ratio” shall mean, for any Testing Period, the ratio of
(i) Consolidated EBIT to (ii) Consolidated Interest Expense, in each case on a
consolidated basis for the Borrowers and their Subsidiaries for the Testing
Period.

“Interest Period” shall mean, with respect to each Eurodollar Loan, a period of
one, two, three or six months as selected by the Borrower Representative,
provided that (i) the initial Interest Period for any Borrowing of Eurodollar
Loans shall commence on the date of such Borrowing (the date of a Borrowing
resulting from a Conversion or Continuation shall be the date of such Conversion
or Continuation) and each Interest Period occurring thereafter in respect of
such Borrowing shall commence on the day on which the next preceding Interest
Period expires; (ii) if any Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month; (iii) if any Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day, provided that if any Interest Period would otherwise
expire on a day that is not a Business Day but is a day of the month after which
no further Business Day occurs in such month, such Interest Period shall expire
on the next preceding Business Day; (iv) no Interest Period for any Eurodollar
Loan may be selected that would end after the Maturity Date; and (v) if, upon
the expiration of any Interest Period, the Borrower has failed to (or may not)
elect a new Interest Period to be applicable to the respective Borrowing of
Eurodollar Loans as provided above, the Borrower shall be deemed to have elected
to Convert such Borrowing to a Base Rate Loan effective as of the expiration
date of such current Interest Period.

“Investment” shall mean (i) any direct or indirect purchase or other acquisition
by the Borrowers or any of their Subsidiaries of any of the capital stock or
other equity interest of any other person (other than a person that is, or after
giving effect to such purchase or acquisition would be, a Subsidiary Guarantor),
including any partnership or joint venture interest in such person; or (ii) any
loan or advance to, guarantee or assumption of debt or purchase or other
acquisition of any other debt of, any person (other than a person that is, or
after giving effect to such loan, advance or capital contribution would be, a
Subsidiary Guarantor), by the Borrowers or any of their Subsidiaries.

“KeyBank” shall mean KeyBank National Association, a national banking
association, together with its successors and assigns.

“Leaseholds” of any person shall mean all the right, title and interest of such
person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any Lender that becomes a party hereto pursuant to
Section .

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender in violation of the requirements of this Agreement to make available its
portion of the Term Loan or (ii) a Lender having notified the Administrative
Agent that it does not intend to comply with the obligations under Section , in
the case of either (i) or (ii), as a result of the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.

“Lender Register” shall have the meaning provided in Section .

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loan” or “Loans” shall mean any Eurodollar Loan or Base Rate Loan.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean any or all of the following: (i) any
material adverse effect on the business, operations, property, assets,
liabilities, financial or other condition, or prospects of, the Borrowers or the
Borrowers and their Subsidiaries, taken as a whole; (ii) any material adverse
effect on the ability of any Borrower or any other material Credit Party to
perform any of its obligations under the Credit Documents to which it is a
party; (iii) any material adverse effect on the ability of the Borrowers and
their Subsidiaries, taken as a whole, to pay their liabilities and obligations
as they mature or become due; or (iv) any material adverse effect on the
validity, effectiveness or enforceability, as against any Credit Party, of any
of the Credit Documents to which it is a party.

“Maturity Date” shall mean the earlier of (i) 366 days after the Closing Date,
or (ii) the date that the Obligations are accelerated pursuant to Section
 hereof.

“Maximum Rate” shall have the meaning provided in Section .

“Merger” shall mean the merger of Merger Sub with and into AMICO with AMICO
being the surviving corporation of such merger.

“Merger Sub” shall mean Expansion Co., Inc., a Delaware corporation.

“Minimum Borrowing Amount” shall mean, with respect to Base Rate Loans,
$1,000,000, with minimum increments thereafter of $500,000, and with respect to
Eurodollar Loans, $5,000,000, with minimum increments thereafter of $1,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” shall mean a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
three plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” shall mean an employee benefit plan, other than a
Multiemployer Plan, to which the Borrower or any ERISA Affiliate, and one or
more employers other than the Borrowers or an ERISA Affiliate, is making or
accruing an obligation to make contributions or, in the event that any such plan
has been terminated, to which any Borrower or an ERISA Affiliate made or accrued
an obligation to make contributions during any of the five plan years preceding
the date of termination of such plan.

“Net Worth” shall mean, as of the last day of any fiscal quarter of the
Borrowers, all amounts which should be included under the caption “total
stockholders’ equity” (or any like caption) on a balance sheet of an entity,
determined in accordance with GAAP, in each case on a consolidated basis for the
Borrowers and their Subsidiaries as of the last day of any fiscal quarter of the
Borrowers.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Note” and “Notes” shall have the meanings provided in Section .

“Notice of Continuation or Conversion” shall have the meaning provided in
Section .

“Notice Office” shall mean the office of the Administrative Agent set forth on
Schedule 1-B.

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing by any
Borrower or any other Credit Party to the Administrative Agent or any Lender
pursuant to the terms of this Agreement or any other Credit Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Credit Party of any insolvency proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding).

“Operating Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
person.

“Payment Office” shall mean the office of the Administrative Agent set forth on
Schedule 1-B.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean and include any Acquisition as to which all
of the following conditions are satisfied:

(i)

such Acquisition involves a line or lines of business that will not
substantially change the general nature of the business in which the Borrowers
and their Subsidiaries, considered as an entirety, are engaged on the Closing
Date.

(ii)

no Default or Event of Default shall exist prior to or immediately after giving
effect to such Acquisition;

(iii)

the Borrowers would, after giving effect to such Acquisition, on a  pro forma
basis, be in compliance with the financial covenants set forth in Section ;

(iv)

the Borrowers would, after giving effect to such Acquisition, on a pro forma
basis, have Post-Acquisition Liquidity of no less than $25,000,000; and

(v)

at least five Business Days prior to the completion of such Acquisition, the
Borrowers shall have delivered to the Administrative Agent and the Lenders (A)
in the case of any Acquisition in which the aggregate Consideration to be paid
is in excess of $5,000,000 (or in the case of any Acquisition in which the
Consideration to be paid, together with the aggregate Consideration paid in
connection with all other Permitted Acquisitions made during the same fiscal
quarter as such Acquisition, is in excess of the aggregate amount of
$5,000,000), a certificate of an Authorized Officer of the Borrower
Representative demonstrating, in reasonable detail, the computation of the
financial covenants referred to in Section  on a pro forma basis as of the most
recently ended fiscal quarter, and (B) in the case of any Acquisition in which
the aggregate Consideration is in excess of $10,000,000, historical financial
statements relating to the business or person to be acquired, financial
projections relating to the Borrowers and their Subsidiaries after giving effect
to such Acquisition and such other information as the Administrative Agent may
reasonably request.

“Permitted Lien” shall mean any Lien permitted by Section .

“person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other entity or
any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA, that is maintained or contributed to by (or to which
there is an obligation to contribute by) a Borrower or a Subsidiary of a
Borrower or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which a Borrower, or a Subsidiary of a
Borrower or an ERISA Affiliate maintained, contributed to or had an obligation
to contribute to such plan.

“Post-Acquisition Liquidity” shall mean the sum of the Unutilized Total
Commitment (as such term is defined in the Existing Credit Agreement) and any
unencumbered cash balances of the Borrowers and their Subsidiaries.

“Primary Indebtedness” shall have the meaning provided in the definition of
“Guaranty Obligations.”

“Primary Obligor” shall have the meaning provided in the definition of “Guaranty
Obligations.”

“Prohibited Transaction” shall mean a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.

“Prudential Debt” means the Indebtedness owed to The Prudential Insurance
Company of America and/or PruCo Life Insurance Company of America in connection
with (a) the Senior Secured Notes due July 3, 2007 issued pursuant to the Note
Purchase Agreement dated as of June 28, 2002, (b) the Senior Secured Notes due
June 17, 2011 issued pursuant to the Note Purchase Agreement dated as of June
18, 2004 and (c) the Subordinated Notes due January 3, 2008 issued pursuant to
the Subordinated Note Purchase Agreement dated as of July 3, 2002.

“Prudential Make-Whole Amounts” means an amount equal to the aggregate amount of
the make-whole amounts required to be paid in connection with the prepayment of
the Prudential Debt.

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any person shall mean all of the right, title and interest of
such person in and to land, improvements and fixtures, including Leaseholds.

“Redeemable Stock” shall mean with respect to any person any capital stock or
similar equity interests of such person that:  (i) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the Maturity Date; or
(ii) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, at the option of the
holder or holders thereof, or otherwise, at any time prior to the Maturity Date,
other than any such repurchase or retirement occasioned by a “change of control”
or similar event.

“Reference Banks” shall mean (i) KeyBank and (ii) any other Lender or Lenders
selected as a Reference Bank by the Administrative Agent.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the directors, officers, employees, agents and advisors of such
person and of such Affiliate.

“Reportable Event” shall mean an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsections .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

“Required Lenders” shall mean, when there are three or fewer Lenders, 100% of
the Lenders, and at all other times, such number of Lenders whose shares of the
outstanding Term Loan equals, in the aggregate, at least 66 2/3% thereof.

“Sale and Lease-Back Transaction” shall mean any arrangement with any person
providing for the leasing by a Borrower or any Subsidiary of a Borrower of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between a Borrower and a
Subsidiary or between Subsidiaries), which property has been or is to be sold or
transferred by a Borrower or such Subsidiary to such person.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., and its successors.

“SEC” shall mean the United States Securities and Exchange Commission.

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

“Security Agreement” shall have the meaning provided in Section .

“Security Documents” shall mean the Security Agreement, and each other document
pursuant to which any Lien or security interest (i) is granted by any Credit
Party to the Administrative Agent for the benefit of the Lenders or
Administrative Agent or (ii) is perfected, in each case as security for any of
the Obligations.

“Share Repurchase” shall mean the purchase, acquisition, repurchase, redemption
or retirement by a Borrower or any of its Subsidiaries of any issued and
outstanding capital stock or other equity interests of a Borrower or any of its
Subsidiaries except as required pursuant to any Plan.

“Standard Permitted Liens” shall mean the following:

(i)

Liens for taxes not yet delinquent or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves in accordance
with GAAP have been established;

(ii)

Liens in respect of property or assets imposed by law that were incurred in the
ordinary course of business, such as carriers’, warehousemen’s, materialmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrower or any Subsidiary and do not secure any Indebtedness;

(iii)

Liens created by this Agreement or the other Credit Documents;

(iv)

Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section ;

(v)

Liens (other than any Lien imposed by ERISA) incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; and Liens to secure
the performance of tenders, statutory obligations, contract bids, government
contracts, performance and return-of-money bonds and other similar obligations,
incurred in the ordinary course of business (exclusive of obligations in respect
of the payment for borrowed money), whether pursuant to statutory requirements,
common law or consensual arrangements;

(vi)

Leases or subleases granted in the ordinary course of business to others not
interfering in any material respect with the business of the Borrowers or any of
their Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement;

(vii)

easements, rights-of-way, zoning or other restrictions, charges, encumbrances,
defects in title, prior rights of other persons, and obligations contained in
similar instruments, in each case that do not involve, and are not likely to
involve at any future time, either individually or in the aggregate, (A) a
substantial and prolonged interruption or disruption of the business activities
of the Borrowers and their Subsidiaries, or (B) a Material Adverse Effect;

(viii)

Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) permitted pursuant to this
Agreement, provided that such Liens are only in respect of the property subject
to, and secure only, the respective lease (and any other lease with the same or
an affiliated lessor); and

(ix)

rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC.

“Subordinated Indebtedness” shall mean any Indebtedness that has been
subordinated to the Obligations in such manner and to such extent as the
Administrative Agent (acting on instructions from the Required Lenders) may
require.

“Subsidiary” of any person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such person
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time or in which the Borrowers, one or more other subsidiaries of the
Borrowers or the Borrowers and one or more Subsidiaries of the Borrowers,
directly or indirectly, has the power to direct the policies, management and
affairs thereof; provided, however, that notwithstanding the foregoing, an
Excluded Subsidiary shall not be deemed a Subsidiary of the Borrowers hereunder
unless or until such Excluded Subsidiary is required to become a Subsidiary
Guarantor pursuant to Section  hereof.  Unless otherwise expressly provided, all
references herein to “Subsidiary” shall mean a Subsidiary of the Borrowers.

“Subsidiary Guarantor” shall mean any Subsidiary that is a party to the
Subsidiary Guaranty.

“Subsidiary Guaranty” shall have the meaning provided in Section .

“Synthetic Lease” shall mean any lease (i) that is accounted for by the lessee
as an Operating Lease, and (ii) under which the lessee is intended to be the
“owner” of the leased property for Federal income tax purposes.

“Taxes” shall have the meaning provided in Section .

“Term Loan” shall have the meaning provided in Section .

“Testing Period” shall mean for any determination a single period consisting of
the four consecutive fiscal quarters of the Borrowers then last ended (whether
or not such quarters are all within the same fiscal year), except that if a
particular provision of this Agreement indicates that a Testing Period shall be
of a different specified duration, such Testing Period shall consist of the
particular fiscal quarter or quarters then last ended that are so indicated in
such provision.

“Total Funded Debt to EBITDA Ratio” shall mean, for any Testing Period, the
ratio of (i) Consolidated Total Funded Debt to (ii) Consolidated EBITDA, in each
case on a consolidated basis for the Borrowers and their Subsidiaries for such
Testing Period.

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time.
 Unless otherwise specified, the UCC shall refer to the UCC as in effect in the
State of New York .

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

“United States” and “U.S.” each means United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

1.2

Computation of Time Periods.  In this Agreement in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding”
and the word “through” means “through and including.”

1.3

Accounting Terms.  Except as otherwise specifically provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time.

1.4

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections,
Schedules and Exhibits shall be construed to refer to Sections of, and Schedules
and Exhibits to, this Agreement, and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real property, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and interests in any of the foregoing.

ARTICLE II.

AMOUNT AND TERMS OF TERM LOAN

2.1

Term Loan.  On the Closing Date, the Lenders shall make a term loan (the “Term
Loan”) to the Borrowers in the aggregate principal amount of $300,000,000 as set
forth on Schedule 1-A hereto, which Term Loan:  (i) shall only be incurred on
the Closing Date; (ii) shall be made as a Borrowing consisting of one Type of
Loan; (iii) once prepaid or repaid, may not be reborrowed; (iv) may, except as
set forth herein, at the option of the Borrowers, be incurred and maintained as,
or Converted into, Loans that are Base Rate Loans or Eurodollar Loans, in each
case denominated in Dollars; and (v) shall be repaid in accordance with Section
.

2.2

Continuation or Conversion of Loans.

(a)

Continuations and Conversions.  The Borrowers may, in accordance with the
provisions set forth in this Section and subject to the other terms and
conditions of this Agreement, (i) Convert all or a portion of the outstanding
principal amount of Loans of one Type into a Borrowing or Borrowings of another
Type of Loan and (ii) Continue a Borrowing of Eurodollar Loans at the end of the
applicable Interest Period as a new Eurodollar Loan with a new Interest Period,
provided that (A) any Conversion of Eurodollar Loans into Base Rate Loans shall
be made on, and only on, the last day of an Interest Period for such Eurodollar
Loans, (B) Base Rate Loans may only be Converted into Eurodollar Loans if no
Default under Section  or Event of Default is in existence on the date of the
Conversion unless the Required Lenders otherwise agree, and (C) Base Rate Loans
may not be Converted into Eurodollar Loans during any period when such
Conversion is not permitted under Section .

(b)

Notice of Continuation and Conversion.  Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below, which notice
shall be provided by the Borrower Representative to the Administrative Agent at
its Notice Office not later than (i) in the case of each Continuation of or
Conversion into a Eurodollar Loan, 12:00 noon (local time at its Notice Office)
at least three Business Days’ prior to the date of such Continuation or
Conversion, and (ii) in the case of each Conversion to a Base Rate Loan, 12:00
noon (local time at its Notice Office) on the proposed date of such Conversion.
 Each such request shall be made by an Authorized Officer of the Borrower
Representative delivering written notice of such request substantially in the
form of Exhibit B hereto (each such notice, a “Notice of Continuation or
Conversion”) or by telephone (to be confirmed immediately in writing by delivery
by an Authorized Officer of a Notice of Continuation or Conversion), and in any
event each such request shall be irrevocable and shall specify (A) the date of
the Continuation or Conversion (which shall be a Business Day), (B) the
Eurodollar Loan or Base Rate Loan to be Continued or Converted, and (C) if
applicable, the initial Interest Period thereto or, in the case of a
Continuation, the new Interest Period.  Without in any way limiting the
obligation of the Borrower Representative to confirm in writing any telephonic
notice permitted to be given hereunder, the Administrative Agent may act prior
to receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Borrower Representative entitled to give telephonic
notices under this Agreement on behalf of the Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.

(c)

Minimum Borrowing Amount.  At the commencement of each Interest Period for any
Eurodollar Loan, such Borrowing shall not be less than the Minimum Borrowing
Amount.  No partial Conversion of a Borrowing of Eurodollar Loans shall reduce
the outstanding principal amount of the Eurodollar Loans made pursuant to such
Borrowing to less than the Minimum Borrowing Amount applicable thereto.

(d)

Maximum Borrowings.  More than one Borrowing may be Converted or Continued by
the Borrowers on any day, provided that (i) if there are two or more Borrowings
on a single day by the Borrowers that consist of Eurodollar Loans, each such
Borrowing shall have a different initial Interest Period, and (ii) at no time
shall there be more than six Borrowings of Eurodollar Loans outstanding
hereunder.

(e)

Notice to Lenders. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of (i) each
proposed Conversion or Continuation, (ii) such Lender’s proportionate share
thereof or participation therein and (iii) the other matters covered by the
Notice of Continuation or Conversion relating thereto.

2.3

Term Loan to be Made Pro Rata.  The obligation of each Lender to make its
portion of the Term Loan hereunder is a several and not joint obligation.  It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make the Term Loan hereunder and that each Lender
shall be obligated to make the Loan provided to be made by it hereunder,
regardless of the failure of any other Lender to fulfill its obligation to make
its portion of the Term Loan.

2.4

Evidence of Obligations.

(a)

Loan Accounts of Lenders.  The Obligations of the Borrowers owing to each Lender
hereunder shall be evidenced by, and each Lender shall maintain in accordance
with its usual practice, an account or accounts established by such Lender,
which account or accounts shall include the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b)

Loan Accounts of Administrative Agent.  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof, and the Interest Period and applicable interest rate if such
 Loan is a Eurodollar Loan, (ii) the amount of any principal due and payable or
to become due and payable from the Borrowers to each Lender hereunder, and (iii)
the amount of any sum received by the Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

(c)

Effect of Loan Accounts, etc.  The entries made in the accounts maintained
pursuant to Section 2.4 and  shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
or prepay the Loans or any such other amounts in accordance with the terms of
this Agreement.

(d)

Notes.  Upon request of any Lender, the Borrowers’ obligation to pay the
principal of, and interest on, the Loans made to it by each Lender shall be
evidenced by a joint and several promissory note of the Borrowers substantially
in the form of Exhibit A with blanks appropriately completed in conformity
herewith (each a “Note” and, collectively, the “Notes”), provided that the
decision of any Lender to not request a Note shall in no way detract from the
Borrowers’ obligation to repay the Loans and other amounts owing by the
Borrowers to such Lender.  Any Note issued by the Borrowers to a Lender shall:
(i) be executed by the Borrowers; (ii) be payable to the order of such Lender
and be dated as of the Closing Date (or in the case of any Note issued in
connection with an Assignment Agreement, the effective date of such Assignment
Agreement); (iii) be payable in the principal amount of Loans evidenced thereby;
(iv) mature on the Maturity Date; (v) bear interest as provided in Section  in
respect of the Base Rate Loans or Eurodollar Loans, as the case may be,
evidenced thereby; (vi) be subject to mandatory prepayment as provided in
Section ; and (vii) be entitled to the benefits of this Agreement and the other
Credit Documents.

2.5

Interest.

(a)

Interest on Base Rate Loans.  During such periods as a Loan is a Base Rate Loan,
it shall bear interest at a fluctuating rate per annum that shall at all times
be equal to the Base Rate in effect from time to time plus the Applicable Term
Loan Margin in effect from time to time for such Loan.

(b)

Interest on Eurodollar Loans.  During such periods as a Loan is a Eurodollar
Loan, it shall bear interest at a rate per annum that shall at all times during
an Interest Period therefor be the relevant Adjusted Eurodollar Rate for such
Eurodollar Loan for such Interest Period plus the Applicable Term Loan Margin in
effect from time to time for such Loan.

(c)

Default Interest.  Notwithstanding the above provisions, if a Default under
Section  or Event of Default is in existence, all outstanding amounts of
principal and, to the extent permitted by law, all overdue interest, and any
other amount payable by the Borrowers in respect of the Term Loan and in
connection with the Credit Documents shall bear interest, payable on demand by
the Administrative Agent, at a rate per annum equal to 2% per annum above the
Base Rate in effect from time to time plus the Applicable Term Loan Margin in
effect from time to time.

(d)

Accrual and Payment of Interest.  Interest shall accrue from and including the
Closing Date to but excluding the date of any prepayment or repayment thereof
and shall be payable:

(i)

in respect of each Base Rate Loan, quarterly in arrears on the last Business Day
of each March, June, September and December;

(ii)

in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period;

(iii)

on any repayment, prepayment or Conversion (on the amount repaid, prepaid or
Converted), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand; and

(iv)

on the Maturity Date.

(e)

Computations of Interest.  All computations of interest on Eurodollar Loans and
other amounts (other than Base Rate Loans) hereunder shall be made on the actual
number of days elapsed over a year of 360 days, and all computations of interest
on Base Rate Loans hereunder shall be made on the actual number of days elapsed
over a year of 365 or 366 days, as applicable.

(f)

Information as to Interest Rates.  The Administrative Agent upon determining the
interest rate for any Borrowing or any change in interest rate applicable to any
Borrowing as a result of a change in the Applicable Term Loan Margin, a change
in the Base Rate, the implementation of the default rate or otherwise, shall
promptly notify the Borrower Representative and the Lenders thereof, provided
that (i) any such change shall be immediately effective as and when such change
occurs without regard to when the Administrative Agent provides any such notice,
and (ii) the failure of the Administrative Agent to give any such notice shall
in no way detract from or affect the obligation of the Borrowers to pay interest
at the changed rate.  If the Administrative Agent is unable to determine the
Adjusted Eurodollar Rate for any Borrowing of Eurodollar Loans based on the
quotation service referred to in clause (i) of the definition of the term
Adjusted Eurodollar Rate, it will promptly so notify the Reference Banks and
each Reference Bank will furnish the Administrative Agent timely information for
the purpose of determining the Adjusted Eurodollar Rate for such Borrowing.  If
any one or more of the Reference Banks shall not timely furnish such
information, the Administrative Agent shall determine the Adjusted Eurodollar
Rate for such Borrowing on the basis of timely information furnished by the
remaining Reference Banks.

2.6

Increased Costs, Illegality, etc.

(a)

In the event that (x) in the case of clause (i) below, the Administrative Agent
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

(i)

on any date for determining the Adjusted Eurodollar Rate for any Interest Period
that, by reason of any changes arising after the Closing Date affecting the
London interbank market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
Adjusted Eurodollar Rate; or

(ii)

at any time, that such Lender shall incur increased costs or reductions in the
amounts received or receivable hereunder in an amount that such Lender deems
material with respect to any Eurodollar Loans (other than any increased cost or
reduction in the amount received or receivable resulting from the imposition of
or a change in the rate of taxes or similar charges) because of (x) any change
since the Closing Date in any applicable law, governmental rule, regulation,
guideline, order or request (whether or not having the force of law), or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, guideline, order or request (such as,
for example, but not limited to, a change in official reserve requirements, but,
in all events, excluding reserves includable in the Eurodollar Rate pursuant to
the definition thereof) or (y) other circumstances adversely affecting the
London interbank market or the position of such Lender in such market; or

(iii)

at any time, that the making or continuance of any Eurodollar Loan has become
unlawful by compliance by such Lender in good faith with any change since the
Closing Date in any law, governmental rule, regulation, guideline or order, or
the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which such Lender customarily complies or
has become impracticable as a result of a contingency occurring after the
Closing Date that materially adversely affects the London interbank market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on or promptly following such date or time
and (y) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Conversion or Notice of Continuation
given by the Borrower with respect to Eurodollar Loans that have not yet been
Converted or Continued shall be deemed rescinded by the Borrower, (y) in the
case of clause (ii) above, the Borrowers shall pay to such Lender, upon written
demand by the Administrative Agent, on behalf of such Lender therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender shall determine) as shall
be required to compensate such Lender, for such increased costs or reductions in
amounts receivable hereunder (a written notice as to the additional amounts owed
to such Lender, showing the basis for the calculation thereof, which basis must
be reasonable, submitted to the Borrower Representative by such Lender shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of clause (iii) above, the Borrowers shall take one
of the actions specified in Section  as promptly as possible and, in any event,
within the time period required by law.

(b)

At any time that any Eurodollar Loan is affected by the circumstances described
in Section  or , the Borrowers may (and in the case of a Eurodollar Loan
affected pursuant to Section  the Borrowers shall) upon at least one Business
Day’s notice to the Administrative Agent, require the affected Lender to Convert
each such Eurodollar Loan into a Base Rate Loan, provided that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section .

(c)

If any Lender shall have determined that after the Closing Date, the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged by law with
the interpretation or administration thereof, or compliance by such Lender or
its parent corporation with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank, or
comparable agency, in each case made subsequent to the Closing Date, has or
would have the effect of reducing by an amount reasonably deemed by such Lender
to be material the rate of return on such Lender’s or its parent corporation’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent corporation
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender’s or its parent corporation’s policies
with respect to capital adequacy), then from time to time, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrowers
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or its parent corporation for such reduction.  Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section , will give prompt written notice thereof to the Borrower
Representative, which notice shall set forth, in reasonable detail, the basis of
the calculation of such additional amounts, which basis must be reasonable,
although the failure to give any such notice shall not release or diminish any
of the Borrowers’ obligations to pay additional amounts pursuant to this Section
2.6(c) upon the subsequent receipt of such notice.

2.7

Breakage Compensation.

  The Borrowers shall compensate each Lender, upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including, without limitation, any loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of Eurodollar Loans does not occur on a date
specified therefor in a Notice of Conversion or Continuation (whether or not
withdrawn by the Borrowers or deemed withdrawn pursuant to Section ); (ii) if
any repayment, prepayment, Conversion or Continuation of any of its Eurodollar
Loans occurs on a date that is not the last day of an Interest Period applicable
thereto; (iii) if any prepayment of any of its Eurodollar Loans is not made on
any date specified in a notice of prepayment given by the Borrower
Representative; or (iv) as a consequence of (x) any other default by the
Borrowers to repay or prepay its Eurodollar Loans when required by the terms of
this Agreement or (y) an election made pursuant to Section .  Such loss, cost,
expense and liability to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the interest rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to effect a
Conversion or Continuation, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower Representative and shall be conclusive absent manifest error.
 The Borrowers shall pay such Lender the amount shown as due on any such request
within 10 days after receipt thereof.

ARTICLE III.

PAYMENTS

3.1

Voluntary Prepayments.  The Borrowers shall have the right to prepay the Term
Loan, in whole or in part, without premium or penalty (except as specified
below), from time to time on the following terms and conditions:

(a)

the Borrower Representative shall give the Administrative Agent at the Notice
Office written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) of its intent
to prepay the Loans, and the amount of such prepayment and (in the case of
Eurodollar Loans) the specific Borrowing(s) pursuant to which made, which notice
shall be received by the Administrative Agent by (i) 12:00 noon (local time at
the Notice Office) three Business Days prior to the date of such prepayment, in
the case of any prepayment of Eurodollar Loans, or (ii) 12:00 noon (local time
at the Notice Office) one Business Day prior to the date of such prepayment, in
the case of any prepayment of Base Rate Loans, and which notice shall promptly
be transmitted by the Administrative Agent to each of the Lenders;

(b)

in the case of prepayment of any Borrowings, each partial prepayment of such
Borrowing shall be in an aggregate principal amount of at least $500,000;

(c)

no partial prepayment of any Loans made pursuant to a Borrowing shall reduce the
aggregate principal amount of such Loans outstanding pursuant to such Borrowing
to an amount less than the Minimum Borrowing Amount applicable thereto, provided
that the foregoing limitation shall not apply if the Term Loan is being prepaid
in full;

(d)

each prepayment shall be applied to the Loans designated by the Borrower; and

(e)

each prepayment of Eurodollar Loans pursuant to this Section  on any date other
than the last day of the Interest Period applicable thereto shall be accompanied
by any amounts payable in respect thereof under Section .

3.2

Mandatory Prepayments.  The Term Loan shall be subject to mandatory repayment or
prepayment in accordance with the following provisions:

(a)

Maturity Date.  The Borrowers shall repay the entire principal amount of the
outstanding Term Loan on the Maturity Date.

(b)

Mandatory Prepayment---Certain Proceeds of an Event of Loss.  If during any
fiscal year of the Borrowers, the Borrowers and their Subsidiaries have received
cumulative Cash Proceeds during such fiscal year from one or more Events of Loss
of more than 5% of the Borrowers’ Consolidated Net Worth, not later than the
third Business Day following the date of receipt of any Cash Proceeds in excess
of such amount, an amount, conforming to the requirements as to the amount of
partial prepayments contained in Section , at least equal to 100% of the Cash
Proceeds then received in excess of such amount from any Event of Loss (less the
amount of any insurance proceeds which are used by the Borrowers to rebuild,
repair or reconstruct the property destroyed or damaged) shall be applied on a
pari passu basis as a mandatory prepayment of principal of the outstanding Term
Loan and the “Loans” (as such term is defined in the Existing Credit Agreement).

(c)

Mandatory Prepayment---Certain Proceeds of Indebtedness.  Not later than the
Business Day following the date of the receipt by the Borrowers or their
Subsidiaries of Cash Proceeds (net of underwriting discounts and commissions,
placement agent fees and other customary fees and costs associated therewith)
from any sale or issuance of any Indebtedness incurred pursuant to Section
7.4(f), the Borrowers will make a prepayment of the Loans in an amount equal to
100% of such net proceeds in accordance with Section 3.2(d) below.

(d)

Particular Loans to be Prepaid.  With respect to each repayment or prepayment of
Loans required by this Section , the Borrower Representative shall designate the
Types of Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made, provided that (i)
the Borrowers shall first so designate all Loans that are Base Rate Loans and
Eurodollar Loans with Interest Periods ending on the date of repayment or
prepayment prior to designating any other Eurodollar Loans for repayment or
prepayment, (ii) if the outstanding principal amount of Eurodollar Loans made
pursuant to a Borrowing is reduced below the applicable Minimum Borrowing Amount
as a result of any such repayment or prepayment, then all the Loans outstanding
pursuant to such Borrowing shall be Converted into Base Rate Loans, and (iii)
each repayment and prepayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans. In the absence of a designation by the
Borrower Representative as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but no obligation, to minimize breakage costs owing
under Section .  Any repayment or prepayment of Eurodollar Loans pursuant to
this Section  shall in all events be accompanied by such compensation as is
required by Section .

3.3

Method and Place of Payment.

(a)

Except as otherwise specifically provided herein, all payments under this
Agreement shall be made to the Administrative Agent for the ratable (based on
its pro rata share) account of the Lenders entitled thereto, not later than
12:00 noon (local time at the Payment Office) on the date when due and shall be
made at the Payment Office in immediately available funds and in lawful money of
the United States of America, it being understood that written notice by the
Borrower Representative to the Administrative Agent to make a payment from the
funds in the Borrower Representative’s account at the Payment Office shall
constitute the making of such payment to the extent of such funds held in such
account. Any payments under this Agreement that are made later than 12:00 noon
(local time at the Payment Office) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

(b)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and Fees
then due hereunder and an Event of Default is not then in existence, such funds
shall be applied (i) first, towards payment of interest and Fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and Fees then due to such parties, and (ii) second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

3.4

Net Payments.

(a)

All payments made by the Borrowers hereunder, under any Note or any other Credit
Document, shall be made without setoff, counterclaim or other defense.  Except
as provided for in Section , all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any tax, imposed on or
measured by the net income or net profits of a Lender pursuant to the laws of
the jurisdiction under which such Lender is organized or the jurisdiction in
which the principal office or Applicable Lending Office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrowers
agree to pay the full amount of such Taxes and such additional amounts as may be
necessary so that every payment by it of all amounts due hereunder, under any
Note or under any other Credit Document, after withholding or deduction for or
on account of any Taxes will not be less than the amount provided for herein or
in such Note or in such other Credit Document. If any amounts are payable in
respect of Taxes pursuant to the preceding sentence, the Borrowers agree to
reimburse each Lender, upon the written request of such Lender for taxes imposed
on or measured by the net income or profits of such Lender pursuant to the laws
of the jurisdiction in which such Lender is organized or in which the principal
office or Applicable Lending Office of such Lender is located or under the laws
of any political subdivision or taxing authority of any such jurisdiction in
which the principal office or Applicable Lending Office of such Lender is
located and for any withholding of income or similar taxes imposed by the United
States of America as such Lender shall determine are payable by, or withheld
from, such Lender in respect of such amounts so paid to or on behalf of such
Lender pursuant to the preceding sentence and in respect of any amounts paid to
or on behalf of such Lender pursuant to this sentence, which request shall be
accompanied by a statement from such Lender setting forth, in reasonable detail,
the computations used in determining such amounts. The Borrowers will furnish to
the Administrative Agent, and the Administrative Agent will furnish to the
applicable Lender, within 45 days after the date the payment of any Taxes, or
any withholding or deduction on account thereof, is due pursuant to applicable
law certified copies of tax receipts, or other evidence satisfactory to the
Lender, evidencing such payment by the Borrowers. The Borrowers will indemnify
and hold harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent or such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid or withheld by such Lender.

(b)

Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes agrees to
provide to the Borrower Representative and the Administrative Agent on or prior
to the Closing Date, or in the cases of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section  (unless the
respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer and such Lender is in compliance with the provisions of
this Section ), on the date of such assignment or transfer to such Lender, and
from time to time thereafter if required by the Borrower Representative or the
Administrative Agent: (i) two accurate and complete original signed copies of
Internal Revenue Service Form 1001, 4224, W-8BEN, W-8ECI, W-8EXP or W-8IMY (or
successor, substitute or other appropriate forms) certifying to such Lender’s
entitlement to a complete exemption from, or a reduced rate of withholding from,
United States withholding tax with respect to payments to be made under this
Agreement, any Note or any other Credit Document, or (ii) if the Lender cannot
deliver the appropriate Internal Revenue Service Forms referred to in clause (i)
above, (x) a certificate in form and substance satisfactory to the
Administrative Agent (any such certificate, an  “Exemption Certificate”) and (y)
other appropriate documentation certifying to such Lender’s entitlement to a
complete exemption from, or reduced rate of withholding from, United States
withholding tax with respect to payments of interest to be made under this
Agreement, any Note or any other Credit Document. In addition, each Lender
agrees that from time to time after the Closing Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of the
applicable Internal Revenue Service Form, or an Exemption Certificate and
related documentation, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement, any Note or any other Credit Document,
or it shall immediately notify the Borrower and the Administrative Agent of its
inability to deliver any such Form or Exemption Certificate and related
documentation, in which case such Lender shall not be required to deliver any
such Form or Exemption Certificate and related documentation pursuant to this
Section .  Notwithstanding anything to the contrary contained in Section , but
subject to Section  and the immediately succeeding sentence, (x) the Borrowers
shall be entitled, to the extent it is required to do so by law, to deduct or
withhold income or other similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for United States federal income tax purposes and that has not
provided to the Borrower Representative such Forms or such Exemption Certificate
and related documentation that establish a complete exemption from or reduction
in the rate of such deduction or withholding and (y) the Borrowers shall not be
obligated pursuant to Section  hereof to gross-up payments to be made to a
Lender in respect of income or similar taxes imposed by the United States or any
additional amounts with respect thereto (i) if such Lender has not provided to
the Borrower Representative the Internal Revenue Service forms required to be
provided to the Borrower Representative pursuant to this Section  or (ii) in the
case of a payment other than interest, to a Lender described in clause (ii)
above, to the extent that such forms do not establish a complete exemption from
withholding of such taxes.  Notwithstanding anything to the contrary contained
in Section , but subject to Section  and the immediately succeeding sentence,
(x) the Borrowers shall be entitled, to the extent they are required to do so by
law, to deduct or withhold income or other similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
and that has not provided to the Borrower Representative such forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrowers shall not be obligated pursuant to Section  hereof to gross-up
payments to be made to a Lender in respect of income or similar taxes imposed by
the United States or any additional amounts with respect thereto (i) if such
Lender has not provided to the Borrower Representative the Internal Revenue
Service forms required to be provided to the Borrower Representative pursuant to
this Section  or (ii) in the case of a payment other than interest, to a Lender
described in clause (ii) above, to the extent that such forms do not establish a
complete exemption from withholding of such taxes. Notwithstanding anything to
the contrary contained in the preceding sentence or elsewhere in this Section
 and except as specifically provided for in Section , the Borrowers agree to pay
additional amounts and indemnify each Lender in the manner set forth in Section
 (without regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any Taxes deducted or withheld by it as described in
the previous sentence as a result of any changes after the Closing Date in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of income
or similar Taxes.

ARTICLE IV.

CONDITIONS PRECEDENT

4.1

Conditions Precedent at Closing Date.  The obligation of the Lenders to make the
Term Loan is subject to the satisfaction of each of the following conditions on
or prior the Closing Date:

(a)

Term Loan Agreement.  This Agreement shall have been executed by the Borrower,
the Administrative Agent and each of the Lenders.

(b)

Notes.  The Borrowers shall have executed and delivered to the Administrative
Agent a Note for the account of each Lender.

(c)

Fees, etc.  The Borrowers shall have paid or caused to be paid all fees required
to be paid by them on the Closing Date pursuant to the Fee Letter and all
reasonable fees and expenses of the Administrative Agent and of special counsel
to the Administrative Agent (including, without limitation, legal and financial
due diligence costs and expenses, legal fees and expenses and recording taxes
and fees) that have been invoiced on or prior to such date in connection with
the preparation, negotiation, execution and delivery of this Agreement and the
other Credit Documents and the consummation of the transactions contemplated
hereby and thereby (collectively, the “Fees”).  Borrowers shall have complied in
all material respects with all other obligations under the Fee Letter.

(d)

Intercreditor Agreement.  The Intercreditor Agreement shall have been duly
executed and delivered by the parties listed on the signature pages thereto.

(e)

Other Credit Documents.  The Credit Parties named therein shall have duly
executed and delivered and there shall be in full force and effect, (i) the
Subsidiary Guaranty (as modified, amended or supplemented from time to time in
accordance with the terms thereof and hereof, the “Subsidiary Guaranty”),
substantially in the form attached hereto as Exhibit C-1, (ii) the Security
Agreement (as modified, amended or supplemented from time to time in accordance
with the terms thereof and hereof, the “Security Agreement”), substantially in
the form attached hereto as Exhibit C-2 for the Subsidiary Guarantors and
Exhibit C-3 for the Borrowers, and (iii) the Pledge Security Agreement (as
modified, amended or supplemented from time to time in accordance with the terms
thereof and hereof, the “Pledge Agreement”), substantially in the form attached
hereto as Exhibit C-4, and in each case, shall have satisfied all obligations
set forth therein.

(f)

Corporate Resolutions and Approvals.  The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors of the
Borrowers and each other Credit Party, approving the Credit Documents to which
the Borrowers or any such other Credit Party, as the case may be, is or may
become a party, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to the execution, delivery and
performance by the Borrowers or any such other Credit Party of the Credit
Documents to which it is or may become a party.

(g)

AMICO Acquisition.  The AMICO Acquisition shall (contemporaneously with the
making of the Term Loan) be completed in accordance with applicable law, the
terms and conditions of the AMICO Merger Agreement and the other AMICO
Acquisition Documents, consistent with the sources and uses set forth on
Schedule .  The Administrative Agent and the Lenders shall have received a copy
of the AMICO Acquisition Documents certified by an Authorized Officer of the
Borrowers as being true, correct and complete, and the AMICO Acquisition
Documents shall be satisfactory in form and substance to the Administrative
Agent and the Lenders.

(h)

No Material Adverse Effect.  There shall not have occurred any event or
condition since March 31, 2005 that, in the opinion of the Lenders, has had or
could reasonably be expected to have a Material Adverse Effect.

(i)

Approvals.  The Lenders shall have received evidence, in form and substance
satisfactory to the Lenders, that all necessary governmental, third-party and
other approvals shall have been obtained and be in full force and effect on the
Closing Date (including, without limitation, any board of director and
shareholder approval, approval under the Hart-Scott Rodino or other similar
competition law and any consents required under the Existing Credit Agreement)
and any applicable waiting periods shall have expired without any action being
taken or threatened by any applicable authority, which, without limitation,
would restrain, prevent or otherwise impose materially adverse conditions on the
AMICO Acquisition or the Term Loan.

(j)

No Litigation.  There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that purports to materially and adversely affect (i) the
AMICO Acquisition, or (ii) any transaction contemplated hereby or the ability of
the Borrowers or any other obligor to perform their respective obligations under
the Credit Documents.

(k)

Incumbency Certificates.  The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower and of
each other Credit Party, certifying the names and true signatures of the
officers of such Borrower or such other Credit Party, as the case may be,
authorized to sign the Credit Documents to which such Borrower or such other
Credit Party is a party and any other documents to which such Borrower or any
such other Credit Party is a party that may be executed and delivered in
connection herewith.

(l)

Corporate Charter and Good Standing Certificates.  The Administrative Agent
shall have received:  (i) an original certified copy of the Certificate of
Incorporation of each Credit Party and any and all amendments and restatements
thereof, certified as of a recent date by the relevant Secretary of Borrower;
(ii) an original good standing certificate from the Secretary of State of the
state of incorporation, dated as of a recent date, listing all charter documents
affecting such Credit Party and certifying as to the good standing of such
Credit Party; and (iii) original certificates of good standing from each other
jurisdiction in which each Credit Party is authorized or qualified to do
business.

(m)

Opinions of Counsel.  The Administrative Agent shall have received opinions of
counsel from counsel to the Borrowers and each Subsidiary Guarantor, each of
which shall be addressed to the Administrative Agent and each of the Lenders and
dated the Closing Date and shall be in form and substance satisfactory to the
Administrative Agent.

(n)

Existing Credit Agreement.  The conditions precedent set forth in Section 4.2 of
the Amendment to Existing Credit Agreement shall have been (or contemporaneously
with the making of the Term Loan shall be) satisfied, the effect of which is to
permit the transactions contemplated in the Credit Documents to occur.

(o)

Repayment of Certain Indebtedness.  Contemporaneously with the making of the
Term Loan, the Borrowers shall (i) repay in full the Prudential Debt and pay the
Prudential Make-Whole Amounts and (ii) repay in full the CertainTeed Debt.

(p)

Recordation of Security Documents, Delivery of Collateral, Taxes, etc.  The
Security Documents (or proper notices or financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights and security interests of the parties thereto and their respective
successors and assigns, all collateral items required to be physically delivered
to the Administrative Agent thereunder shall have been so delivered, accompanied
by any appropriate instruments of transfer, and all taxes, fees and other
charges then due and payable in connection with the execution, delivery,
recording, publishing and filing of such instruments and the issue and delivery
of the Notes shall have been paid in full.

(q)

Evidence of Insurance.  The Administrative Agent shall have received
certificates of insurance and other evidence, satisfactory to it, of compliance
with the insurance requirements of this Agreement and the Security Documents.

(r)

Search Reports.  The Administrative Agent shall have received the results of UCC
and other search reports from one or more commercial search firms acceptable to
the Administrative Agent, listing all of the effective financing statements and
other Liens filed against any Credit Party (i) in the jurisdiction in which each
such Credit Party is organized or formed, (ii) in any jurisdiction in which such
Credit Party maintains an office or (iii) in any jurisdiction in which any
Collateral of such Credit Party is located.

(s)

Solvency Certificate.  The Administrative Agent shall have received, in
sufficient quantities for the Lenders, a duly executed solvency certificate
substantially in the form attached hereto as Exhibit D-1, and such certificate
shall be satisfactory in form and substance to each of the Lenders.

(t)

Borrowers’ Closing Certificate.  The Administrative Agent shall have received a
certificate in the form attached hereto as Exhibit D-2, dated the Closing Date,
of an Authorized Officer certifying to the effect that at and as of the Closing
Date and both before and after giving effect to the initial Borrowings hereunder
and the application of the proceeds thereof: (u) no Default or Event of Default
has occurred and is continuing; (v) no Material Adverse Effect has occurred; (w)
all representations and warranties of the Credit Parties contained herein or in
the other Credit Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the Closing Date, except that as to any such representations and
warranties that expressly relate to an earlier specified date, such
representations and warranties are only represented as having been true and
correct in all material respects as of the date when made; (x) the Total Funded
Debt to EBITDA Ratio, determined as of June 30, 2005, on a pro forma basis,
giving effect to the AMICO Acquisition, the Borrowing of the Term Loan and the
other transactions contemplated hereby, is no more than 3.25 to 1.00; (y) the
Borrowers’ Consolidated EBITDA for the twelve-month period ending June 30, 2005,
calculated on a pro forma basis, giving effect to the AMICO Acquisition, the
Borrowing of the Term Loan and the other transactions contemplated hereby, is
greater than $160,000,000; and (z) the Borrowers will be in compliance with the
financial covenants set forth in Section 7.7.

(u)

Due Diligence.  The Administrative Agent and the Lenders shall have completed,
and shall be reasonably satisfied in all respects with the results of, their
financial, legal and accounting due diligence of the business, assets, financial
condition, prospects and material agreements of the Borrowers and their
Subsidiaries, including AMICO, and the AMICO Acquisition.  The Administrative
Agent and the Lenders shall have received, and be satisfied with, an accounting
due diligence report prepared by an independent third party acceptable to the
Administrative Agent and the Lenders.

(v)

Financial Statements.  The Borrowers shall have delivered to the Administrative
Agent and the Lenders (i) a pro forma consolidated balance sheet of the
Borrowers (and their Subsidiaries, including AMICO) as of June 30, 2005, which
gives effect to the transactions contemplated in this Agreement, is not
materially inconsistent with the forecasts previously provided to the
Administrative Agent and the Lenders and is otherwise in form and substance
satisfactory to the Administrative Agent, (ii) a consolidated projection model
of the Borrowers (and their Subsidiaries, including AMICO) for fiscal years 2005
through 2009 (including quarterly projections for the first four fiscal quarters
ending after the Closing Date) in form and substance satisfactory to the
Administrative Agent, and (iii) consolidated financial statements for the
Borrowers (and their Subsidiaries) for the most recently completed quarter and
the prior fiscal year.

(w)

Contingent Liabilities.  The Borrowers shall have delivered to the
Administrative Agent and the Lenders evidence regarding the amount and nature of
material contingent liabilities (including, without limitation, environmental
and employee health and safety exposures), to which the Credit Parties may be
subject after giving effect to the AMICO Acquisition and the Lenders shall be
satisfied with such amount and nature of the contingent liabilities and with the
plans of the Borrowers or their Subsidiaries with respect to such contingent
liabilities.

(x)

Releases; Termination Statements; Etc.  The Borrowers shall have delivered to
the Administrative Agent evidence, in form and substance satisfactory to the
Administrative Agent, in the case of the Indebtedness described on Schedule
4.1(x), of the termination of the commitments (if any) thereunder, the
prepayment of any borrowings thereunder and the termination or release of all
Liens (if any) granted in connection therewith.

4.2

Conditions Precedent to All Credit Events.  The obligation of the Lenders to
make or participate in each Credit Event is subject, at the time thereof, to the
satisfaction of that at the time of each Credit Event and after giving effect
thereto, (i) there shall exist no Default or Event of Default; (ii) there shall
have occurred no Material Adverse Effect and (iii) all representations and
warranties of the Credit Parties contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event, except to the extent that such representations
and warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to each of the Lenders that all of
the applicable conditions specified in Sections  and/or , as the case may be,
have been satisfied as of the times referred to in Sections  and .

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the Term
Loan provided for herein, each Borrower makes the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and each Credit Event:

5.1

Corporate Status, etc.  Each Borrower and each of its Subsidiaries (i) is a duly
organized or formed and validly existing corporation, partnership or limited
liability company, as the case may be, in good standing or full force and
effect, as applicable, under the laws of the jurisdiction of its formation and
has the corporate, partnership or limited liability company power and authority,
as applicable, to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage, and (ii) has duly
qualified and is authorized to do business in all jurisdictions where it is
required to be so qualified except where the failure to be so qualified would
not have a Material Adverse Effect.  Schedule  hereto lists, as of the Closing
Date, each Subsidiary of the Borrowers (and the direct and indirect ownership
interest of each Borrower therein).

5.2

Corporate Power and Authority, etc.  Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is party and has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is party, and each Credit Document to which it is party constitutes the
legal, valid and binding agreement or obligation of such Credit Party
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

5.3

No Violation.  Neither the execution, delivery and performance by any Credit
Party of the Credit to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any law, statute, rule, regulation,
order, writ, injunction or decree of any Governmental Authority applicable to
such Credit Party or its properties and assets, (ii) will conflict with or
result in any breach of, any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (other than the Liens created
pursuant to the Security Documents) upon any of the property or assets of such
Credit Party pursuant to the terms of any promissory note, bond, debenture,
indenture, mortgage, deed of trust, credit or loan agreement, or any other
agreement or other instrument, to which such Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject
other than when consent has been obtained, or (iii) will violate any provision
of the certificate or articles of incorporation, code of regulations or by-laws,
or other charter documents of such Credit Party.

5.4

Governmental Approvals.  No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority is required to authorize or is required as a condition to
(i) the execution, delivery and performance by any Credit Party of any Credit
Document to which it is a party, or (ii) the legality, validity, binding effect
or enforceability of any Credit Document to which any Credit Party is a party,
except the filing and recording of financing statements and other documents
necessary in order to perfect the Liens created by the Security Documents.

5.5

Litigation.  There are no actions, suits or proceedings pending or, to, the
knowledge of the Borrower, threatened with respect to the Borrowers or any of
their Subsidiaries (i) that have, or could reasonably be expected to have, a
Material Adverse Effect, or (ii) that question the validity or enforceability of
any of the Credit Documents, or of any action to be taken by any Borrower or any
of the other Credit Parties pursuant to any of the Credit Documents.

5.6

Use of Proceeds; Margin Regulations.

(a)

The proceeds of the Term Loan shall be utilized to repay the Prudential Debt,
pay the Prudential Make-Whole Amounts, repay the CertainTeed Debt, provide funds
for the AMICO Acquisition and for general corporate and other lawful purposes
not inconsistent with the requirements of this Agreement.

(b)

No part of the proceeds of any Credit Event will be used directly or indirectly
to purchase or carry Margin Stock, or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock, in violation of any of the
provisions of Regulation U or X of the Board of Governors of the Federal Reserve
System. Neither Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. At no time would more than
25% of the value of the assets of any Borrower or of the Borrowers and their
consolidated Subsidiaries that are subject to any “arrangement” (as such term is
used in Section 221.2(g) of such Regulation U) hereunder be represented by
Margin Stock.

5.7

Financial Statements, etc.

(a)

The Borrowers have furnished to the Lenders and the Administrative Agent
complete and correct copies of (i) the audited consolidated balance sheets of
the Borrowers and their consolidated subsidiaries as of December 31, 2004 and
the related audited consolidated statements of income, shareholders’ equity, and
cash flows of the Borrower and its consolidated subsidiaries for the fiscal
years then ended, accompanied by the report thereon of PricewaterhouseCoopers
LLP; and (ii) the consolidated balance sheets of the Borrowers and their
consolidated subsidiaries as of June 30, 2005 and the related consolidated
statements of income and of cash flows of the Borrowers and their consolidated
subsidiaries for the fiscal period then ended, as included in the Borrower’s
Report on Form 10-Q for the fiscal quarter ended June 30, 2005, filed with the
SEC.  All such financial statements have been prepared in accordance with GAAP,
consistently applied (except as stated therein), and fairly present the
financial position of the entities described in such financial statements as of
the respective dates indicated and the consolidated results of their operations
and cash flows for the respective periods indicated, subject in the case of any
such financial statements that are unaudited, to normal audit adjustments, none
of which will involve a Material Adverse Effect.  The Borrowers and their
Subsidiaries did not have, as of the date of the latest financial statements
referred to above, and will not have as of the Closing Date after giving effect
to the incurrence of the Term Loan hereunder, any material or significant
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the foregoing financial
statements or the notes thereto in accordance with GAAP and that in any such
case is material in relation to the business, operations, properties, assets,
financial or other condition or prospects of the Borrowers or any of their
Subsidiaries.

5.8

Solvency.  Each Borrower has received consideration that is the reasonable
equivalent value of the obligations and liabilities that such Borrower has
incurred to the Administrative Agent and the Lenders.  Each Borrower now has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is now solvent and able to
pay its debts as they mature and each Borrower, as of the Closing Date, owns
property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay such Borrower’s debts; and such
Borrower is not entering into the Credit Documents with the intent to hinder,
delay or defraud its creditors. For purposes of this Section , “debt” means any
liability on a claim, and “claim” means (x) right to payment whether or not such
a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured; or (y) right to an equitable remedy for breach of performance if such
breach gives rise to a payment, whether or not such right to an equitable remedy
is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

5.9

No Material Adverse Effect.  Since June 30, 2005, there has been no change in
the financial or other condition, business, affairs or prospects of the
Borrowers and their Subsidiaries taken as a whole, or their properties and
assets considered as an entirety, except for changes none of which, individually
or in the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.

5.10

Tax Returns and Payments.  Each of the Borrowers and each of their Subsidiaries
has filed all federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
and assessments payable by it that have become due, other than those not yet
delinquent and except for those contested in good faith. The Borrowers and each
of their Subsidiaries has established on its books such charges, accruals and
reserves in respect of taxes, assessments, fees and other governmental charges
for all fiscal periods as are required by GAAP.  The Borrowers know of no
proposed assessment for additional federal, foreign or state taxes for any
period, or of any basis therefor, which, individually or in the aggregate,
taking into account such charges, accruals and reserves in respect thereof as
the Borrowers and their Subsidiaries have made, could reasonably be expected to
have a Material Adverse Effect.

5.11

Title to Properties, etc.  Each Borrower and each of its Subsidiaries has good
and marketable title (or valid Leaseholds, in the case of any leased property),
to all of its properties and assets free and clear of Liens other than Permitted
Liens.  The interests of the Borrowers and each of their Subsidiaries in the
properties reflected in the most recent balance sheet referred to in Section ,
taken as a whole, were sufficient, in the judgment of the Borrowers, as of the
date of such balance sheet for purposes of the ownership and operation of the
businesses conducted by the Borrower and such Subsidiaries.

5.12

Lawful Operations, etc.  Each Borrower and each of its Subsidiaries:  (i) holds
all necessary federal, state and local governmental licenses, registrations,
certifications, permits and authorizations necessary to conduct its business,
except to the extent the failure to so hold could reasonably be expected to have
a Material Adverse Effect; (ii) is in full compliance with all material
requirements imposed by law, regulation or rule, whether federal, state or
local, that are applicable to it, its operations, or its properties and assets,
including without limitation, applicable requirements of Environmental Laws,
except for any failure to obtain and maintain in effect, or noncompliance, that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (iii) conduct their business in compliance with all
provisions of the Fair Debt Practices Collection Act and all other applicable
federal, state or local laws governing the collection of debts and neither
Borrower nor any of its Subsidiaries is in material violation of any of such
laws; and (iv) are in compliance with all federal, state and local privacy laws.

5.13

Environmental Matters.

(a)

Each Borrower and each of its Subsidiaries is in compliance with all
Environmental Laws governing its business, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
would not reasonably be expected to have a Material Adverse Effect. All
licenses, permits, registrations or approvals required for the conduct of the
business of each Borrower and each of its Subsidiaries under any Environmental
Law have been secured and each Borrower and each of its Subsidiaries is in
substantial compliance therewith, except for such licenses, permits,
registrations or approvals the failure to secure or to comply therewith is not
reasonably likely to have a Material Adverse Effect. Neither Borrower nor any of
its Subsidiaries has received written notice, or otherwise knows, that it is in
any respect in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree to which such Borrower or such
Subsidiary is a party or that would affect the ability of such Borrower or such
Subsidiary to operate any Real Property and no event has occurred and is
continuing that, with the passage of time or the giving of notice or both, would
constitute noncompliance, breach of or default thereunder, except in each such
case, such noncompliance, breaches or defaults as would not reasonably be
expected to, in the aggregate, have a Material Adverse Effect. There are no
Environmental Claims pending or, to the best knowledge of the Borrowers,
threatened wherein an unfavorable decision, ruling or finding would reasonably
be expected to have a Material Adverse Effect. There are no facts,
circumstances, conditions or occurrences on any Real Property now or at any time
owned, leased or operated by any Borrower or any of its Subsidiaries or on any
property adjacent to any such Real Property, that are known by the Borrowers or
as to which any Borrower or any such Subsidiary has received written notice,
that could reasonably be expected:  (i) to form the basis of an Environmental
Claim against any Borrower or any of its Subsidiaries or any Real Property of
any Borrower or any of its Subsidiaries; or (ii) to cause such Real Property to
be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Property under any Environmental Law, except in
each such case, such Environmental Claims or restrictions that individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

(b)

Hazardous Materials have not at any time been (i) generated, used, treated or
stored on, or transported to or from, any Real Property of any Borrower or any
of its Subsidiaries or (ii) released on any such Real Property, in each case
where such occurrence or event is not in compliance with Environmental Laws and
is reasonably likely to have a Material Adverse Effect.

5.14

Compliance with ERISA.  Compliance by the Borrowers with the provisions hereof
and Credit Events contemplated hereby will not involve any prohibited
transaction within the meaning of ERISA or Section 4975 of the Code.  The
Borrowers and each of their Subsidiaries, (i) have fulfilled all obligations
under minimum funding standards of ERISA and the Code with respect to each Plan
that is not a Multiemployer Plan or a Multiple Employer Plan, (ii) has satisfied
all respective contribution obligations in respect of each Multiemployer Plan
and each Multiple Employer Plan, (iii) is in compliance in all material respects
with all other applicable provisions of ERISA and the Code with respect to each
Plan, each Multiemployer Plan and each Multiple Employer Plan, and (iv) has not
incurred any liability under the Title IV of ERISA to the PBGC with respect to
any Plan, any Multiemployer Plan, any Multiple Employer Plan, or any trust
established thereunder.  No Plan or trust created thereunder has been
terminated, and there have been no Reportable Events, with respect to any Plan
or trust created thereunder or with respect to any Multiemployer Plan or
Multiple Employer Plan, which termination or Reportable Event will or could
result in the termination of such Plan, Multiemployer Plan or Multiple Employer
Plan and give rise to a material liability of the Borrower or any ERISA
Affiliate in respect thereof.  Neither Borrower nor any ERISA Affiliate is at
the date hereof, or has been at any time within the two years preceding the date
hereof, an employer required to contribute to any Multiemployer Plan or Multiple
Employer Plan, or a “contributing sponsor” (as such term is defined in Section
4001 of ERISA) in any Multiemployer Plan or Multiple Employer Plan.  Neither the
Borrower nor any ERISA Affiliate has any contingent liability with respect to
any post-retirement “welfare benefit plan” (as such term is defined in ERISA)
except as has been disclosed to the Lenders in writing.

5.15

Intellectual Property, etc.  Each Borrower and each of its Subsidiaries has
obtained or has the right to use all material patents, trademarks, service
marks, trade names, copyrights, licenses and other rights with respect to the
foregoing necessary for the present conduct of its business, without any known
conflict with the rights of others, except for such patents, trademarks, service
marks, trade names, copyrights, licenses and rights, the loss of which, and such
conflicts, which in any such case individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

5.16

Investment Company Act, etc.  Neither the Borrowers nor any of their
Subsidiaries are subject to regulation with respect to the creation or
incurrence of Indebtedness under the Investment Company Act of 1940, as amended,
the Interstate Commerce Act, as amended, the Federal Power Act, as amended, the
Energy Policy Act of 2005 or any applicable state public utility law.

5.17

Insurance.  Each Borrower and each of its Subsidiaries maintains insurance
coverage by such insurers and in such forms and amounts and against such risks
as are generally consistent with industry standards and in compliance with the
terms of the Credit Documents.

5.18

Certain Contracts; Labor Relations.  Neither the Borrowers nor any of their
Subsidiaries (i) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (ii) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (iii) is
subject to any strike, slow down, walk out or other concerted interruptions of
operations by employees of such Borrower or any Subsidiary, whether or not
relating to any labor contracts, (iv) is subject to any pending or, to the
knowledge of the Borrowers, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (v) is subject to any pending or, to the
knowledge of the Borrowers, threatened, grievance or arbitration proceeding
arising out of or under any collective bargaining agreement, (vi) is subject to
any pending or, to the knowledge of the Borrowers, threatened, strike, labor
dispute, slowdown or stoppage, or (vii) is, to the knowledge of the Borrowers,
involved or subject to any union representation organizing or certification
matter with respect to the employees of any Borrower or any of its Subsidiaries,
except (with respect to any matter specified in any of the above clauses), for
such matters as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.19

True and Complete Disclosure.  All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of any Borrower or any
of its Subsidiaries in writing to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement or any transaction contemplated
herein, is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of such person in writing to any Lender will be, true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading at such
time in light of the circumstances under which such information was provided.

5.20

Anti-Terrorism Law Compliance.  Neither the Borrowers nor any of their
Subsidiaries are subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain persons specified therein or
that prohibits or limits any Lender or Letter of Credit Issuer from making any
advance or extension of credit to the Borrowers or from otherwise conducting
business with the Borrowers.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter so long as this Agreement is in effect and until such time as no
Notes remain outstanding and the Term Loan, together with interest, Fees and all
other Obligations incurred hereunder and under the other Credit Documents, has
been paid in full:

6.1

Reporting Requirements.  The Borrower Representative will furnish to each Lender
and the Administrative Agent:

(a)

Annual Financial Statements.  As soon as available and in any event within 90
days after the close of each fiscal year of the Borrowers, the consolidated
balance sheets of the Borrowers and their consolidated Subsidiaries as at the
end of such fiscal year and the related consolidated statements of income, of
stockholders’ equity and of cash flows for such fiscal year, in each case
setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Borrowers, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with GAAP, that such accountants believe that
such audit provides a reasonable basis for their opinion, and that in their
opinion such consolidated financial statements present fairly, in all material
respects, the consolidated financial position of the Borrowers and their
consolidated subsidiaries as at the end of such fiscal year and the consolidated
results of their operations and cash flows for such fiscal year in conformity
with GAAP, or (ii) contain such statements as are customarily included in
unqualified reports of independent accountants in conformity with the
recommendations and requirements of the American Institute of Certified Public
Accountants (or any successor organization).

(b)

Quarterly Financial Statements.  As soon as available and in any event within 45
days after the close of each of the quarterly accounting periods in each fiscal
year of the Borrowers, the unaudited consolidated balance sheets of the
Borrowers and their consolidated Subsidiaries as at the end of such quarterly
period and the related unaudited consolidated statements of income and of cash
flows for such quarterly period and/or for the fiscal year to date, and setting
forth, in the case of such unaudited consolidated statements of income and of
cash flows, comparative figures for the related periods in the prior fiscal
year, and which shall be certified on behalf of the Borrower Representative by
an Authorized Officer of the Borrower Representative, subject to changes
resulting from normal year-end audit adjustments.

(c)

Officer’s Compliance Certificates.  At the time of the delivery of the financial
statements provided for in Sections 8.1 and , a certificate on behalf of the
Borrowers by an Authorized Officer of the Borrower Representative to the effect
that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof and the actions the
Borrowers propose to take with respect thereto, which certificate shall set
forth the calculations required to establish compliance with the provisions of
Section  of this Agreement.

(d)

Notice of Default, Litigation, Violation of Material Agreement.  Promptly, and
in any event within three Business Days after any of the Borrowers or any of
their Subsidiaries obtains knowledge thereof, notice of

(i)

the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrowers propose to take with respect thereto; or

(ii)

the commencement of, or any other material development concerning, any
litigation, governmental or regulatory proceeding pending against any Borrower
or any of its Subsidiaries, or any other event if the same involves any
reasonable possibility of having a Material Adverse Effect.

(e)

ERISA.  Promptly, and in any event within 10 days after any Borrower, any
Subsidiary of any Borrower or any ERISA Affiliate knows of the occurrence of any
of the following, the Borrower Representative will deliver to each of the
Lenders a certificate on behalf of the Borrowers by an Authorized Officer of the
Borrower Representative setting forth the full details as to such occurrence and
the action, if any, that such Borrower, such Subsidiary or such ERISA Affiliate
is required or proposes to take, together with any notices required or proposed
to be given to or filed with or by any Borrower, the Subsidiary, the ERISA
Affiliate, the PBGC, a Plan participant or the Plan administrator with respect
thereto (i) that a Reportable Event has occurred with respect to any Plan; (ii)
the institution of any steps by any Borrower, any ERISA Affiliate, the PBGC or
any other person to terminate any Plan; (iii) the institution of any steps by
any Borrower or any ERISA Affiliate to withdraw from any Plan; (iv) the
institution of any steps by any Borrower or any Subsidiary to withdraw from any
Multiemployer Plan or Multiple Employer Plan, if such withdrawal could result in
withdrawal liability (as described in Part 1 of Subtitle E of Title IV of ERISA)
in excess of $5,000,000; (v) a non-exempt “prohibited transaction” within the
meaning of Section 406 of ERISA in connection with any Plan; (vi) that a Plan
has an Unfunded Current Liability exceeding $5,000,000; (vii) any material
increase in the contingent liability of any Borrower or any Subsidiary with
respect to any post-retirement welfare liability; or (viii) the taking of any
action by, or the threatening of the taking of any action by, the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.

(f)

Environmental Matters.  Promptly upon, and in any event within 10 Business Days
after, any Borrower or any of its Subsidiaries obtains knowledge thereof, notice
of one or more of the following environmental matters: (i) any pending or
threatened material Environmental Claim against any Borrower or any of its
Subsidiaries or any Real Property owned or operated by any Borrower or any of
its Subsidiaries; (ii) any condition or occurrence on or arising from any Real
Property owned or operated by any Borrower or any of its Subsidiaries that (A)
results in material noncompliance by any Borrower or any of its Subsidiaries
with any applicable Environmental Law or (B) would reasonably be expected to
form the basis of a material Environmental Claim against any Borrower or any of
its Subsidiaries or any such Real Property; (iii) any condition or occurrence on
any Real Property owned, leased or operated by any Borrower or any of its
Subsidiaries that could reasonably be expected to cause such Real Property to be
subject to any material restrictions on the ownership, occupancy, use or
transferability by any Borrower or any of its Subsidiaries of such Real Property
under any Environmental Law; and (iv) the taking of any material removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any Real Property owned, leased or operated by any Borrower or any
of its Subsidiaries as required by any Environmental Law or any governmental or
other administrative agency.  All such notices shall describe in reasonable
detail the nature of the Environmental Claim, such Borrower’s or such
Subsidiary’s response thereto and, to the extent reasonably ascertainable, the
potential exposure in dollars of the Borrowers and their Subsidiaries with
respect thereto.

(g)

SEC Reports and Registration Statements.  Promptly after transmission thereof or
other filing with the SEC, copies of all registration statements and all annual,
quarterly or current reports that any Borrower or any of its Subsidiaries is
required to file with the SEC on Form 10-K, 10-Q or 8-K (or any successor
forms).

(h)

Annual and Quarterly Reports, Proxy Statements and other Reports Delivered to
Stockholders Generally.  Promptly after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that GII furnishes to its stockholders generally.

(i)

Auditors’ Internal Control Comment Letters, etc.  Promptly upon receipt thereof,
a copy of each letter or memorandum commenting on internal accounting controls
and/or accounting or financial reporting policies followed by the Borrowers
and/or any of their Subsidiaries that is submitted to any Borrower by its
independent accountants in connection with any annual or interim audit made by
them of the books of any Borrower or any of its Subsidiaries.

(j)

Other Information.  Promptly, but in any event within 10 Business Days upon
request therefor, such other information or documents (financial or otherwise)
relating to the Borrowers or any of their Subsidiaries as the Administrative
Agent or any Lender may reasonably request from time to time.

6.2

Books, Records and Inspections.  The Borrowers will, and will cause each of
their Subsidiaries to, (i) keep proper books of record and account, in which
full and correct entries shall be made of all financial transactions and the
assets and business of such Borrowers or such Subsidiaries, as the case may be,
in accordance with GAAP; and (ii) permit, upon reasonable prior notice to the
Borrower Representative, officers and designated representatives of the
Administrative Agent or any of the Lenders to visit and inspect any of the
properties or assets of any of the Borrowers and any of their Subsidiaries in
whomsoever’s possession to examine the books of account of any of the Borrowers
and any of their Subsidiaries, and make copies thereof and take extracts
therefrom, and to discuss the affairs, finances and accounts of any of the
Borrowers and of any of their Subsidiaries with, and be advised as to the same
by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any of the Lenders may request.

6.3

Insurance.

(a)

The Borrowers will, and will cause each of their Subsidiaries to, (i) maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with the insurance coverage maintained by
the Borrowers and their Subsidiaries at the date hereof, and (ii) forthwith upon
any Lender’s written request, furnish to such Lender such information about such
insurance as such Lender may from time to time reasonably request, which
information shall be prepared in form and detail satisfactory to such Lender and
certified by an Authorized Officer of the Borrower Representative.

(b)

The Borrowers will, and will cause each of their Subsidiaries that is a Credit
Party to, at all times keep their respective property that is subject to the
Lien of any of the Security Documents insured in favor of the Administrative
Agent, and all policies or certificates (or certified copies thereof) with
respect to such insurance (and any other insurance maintained by any Borrower or
any such Subsidiary) (i) shall be endorsed to the Administrative Agent’s
satisfaction for the benefit of the Administrative Agent (including, without
limitation, by naming the Administrative Agent as an additional loss payee (with
respect to Collateral) or, to the extent permitted by applicable law, as an
additional insured as its interests may appear), (ii) shall state that such
insurance policies shall not be canceled, reduced or expire without 30 days’
prior written notice thereof (or 10 days’ prior written notice in the case of
cancellation for the non-payment of premiums) by the respective insurer to the
Administrative Agent, (iii) shall provide that the respective insurers
irrevocably waive any and all rights of subrogation with respect to the
Administrative Agent and the Lenders, (iv) shall in the case of any such
certificates or endorsements in favor of the Administrative Agent, be delivered
to or deposited with the Administrative Agent, and (v) shall provide that the
interests of the Administrative Agent shall not be invalidated by an act or
negligence of any Borrower or any Subsidiary or any person having an interest in
any facility owned, leased or used by any Borrower or any of its Subsidiaries
nor by occupancy or use of any facility owned, leased or used by any Borrower or
any Subsidiary for purposes more hazardous than permitted by such policy nor by
any foreclosure or other proceedings relating to any facility owned, leased or
used by any Borrower or any Subsidiary.  The Borrower Representative shall
deliver to the Administrative Agent contemporaneously with the expiration or
replacement of any policy of insurance required to be maintained by this
Agreement a certificate as to the new or renewal policy.  The Borrower
Representative shall advise the Administrative Agent promptly upon the
cancellation, reduction or amendment of any policy.  If requested to do so by
the Administrative Agent at any time, the Borrower Representative shall deliver
copies of all insurance policies maintained by it as required by this Agreement.
 The Administrative Agent shall deliver copies of any certificates of insurance
to a Lender upon such Lender’s reasonable request.

(c)

If any Borrower or any of its Subsidiaries shall fail to maintain any insurance
in accordance with this Section , or if any Borrower or any of its Subsidiaries
shall fail to so endorse and deliver or deposit all endorsements or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation), upon prior written notice to the Borrower
Representative, to procure such insurance and the Borrowers agree to reimburse
the Administrative Agent on demand, for all actual costs and expenses of
procuring such insurance.

6.4

Payment of Taxes and Claims.  Each of the Borrowers will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims that, if unpaid, might become a
Lien or charge upon any properties of such Borrower or any of its Subsidiaries;
provided that neither such Borrower nor any of its Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP.  Without limiting the
generality of the foregoing, each Borrower will, and will cause each of its
Subsidiaries to, pay in full all of its wage obligations to its employees in
accordance with the Fair Labor Standards Act (29 U.S.C. Sections 206-207) and
any comparable provisions of applicable law.

6.5

Corporate Franchises.  Each Borrower will do, and will cause each of its
Subsidiaries to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its corporate existence, rights and authority,
provided that nothing in this Section  shall be deemed to prohibit any
transaction permitted by Section 9.2.

6.6

Good Repair.  Each Borrower will, and will cause each of its Subsidiaries to,
ensure that its material properties and equipment used or useful in its business
in whomsoever’s possession they may be, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements,
thereto, to the extent and in the manner customary for companies in similar
businesses.

6.7

Compliance with Statutes, etc.  Each Borrower will, and will cause each of its
Subsidiaries to, comply, in all material respects, with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which will
not have, and that would not be reasonably expected to have, a Material Adverse
Effect.

6.8

Compliance with Environmental Laws.  Without limitation of the covenants
contained in Section  hereof,

(a)

Each Borrower will comply, and will cause each of its Subsidiaries to comply, in
all material respects, with all Environmental Laws applicable to the ownership,
lease or use of all Real Property now or hereafter owned, leased or operated by
such Borrower or any of its Subsidiaries, and will promptly pay or cause to be
paid all costs and expenses incurred in connection with such compliance, except
to the extent that such compliance with Environmental Laws is being contested in
good faith and by appropriate proceedings and for which adequate reserves have
been established to the extent required by GAAP, and an adverse outcome in such
proceedings is not reasonably expected to have a Material Adverse Effect.

(b)

Each Borrower will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all such Real Property free and clear
of any Liens imposed pursuant to such Environmental Laws that are not permitted
under Section .

(c)

No Borrower nor any of its Subsidiaries will generate, use, treat, store,
release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by such Borrower or any of its Subsidiaries
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in compliance with applicable Environmental Laws,
except for such noncompliance as would not have, and that would not be
reasonably expected to have, a Material Adverse Effect.

(d)

If required to do so under any applicable order of any Governmental Authority,
the Borrower will undertake, and cause each of its Subsidiaries to undertake,
any clean up, removal, remedial or other action necessary to remove and clean up
any Hazardous Materials from any Real Property owned, leased or operated by any
Borrower or any of its Subsidiaries in accordance with, in all material
respects, the requirements of all applicable Environmental Laws and in
accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that such Borrower or such Subsidiary is
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP.

(e)

At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, at any time
and from time to time after the Lenders receive notice under Section  for any
Environmental Claim involving potential expenditures by any Borrower or any of
its Subsidiaries in excess of $5,000,000 in the aggregate for any Real Property,
such Borrower will provide, at its sole cost and expense, an environmental site
assessment report concerning any such Real Property now or hereafter owned,
leased or operated by such Borrower or any of its Subsidiaries, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the potential cost
of any removal or a remedial action in connection with any Hazardous Materials
on such Real Property. If the Borrower fails to provide the same within 90 days
after such request was made, the Administrative Agent may order the same, and
such Borrower shall grant and hereby grants, to the Administrative Agent and the
Lenders and their agents, access to such Real Property and specifically grants
the Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
Borrower’s expense.

6.9

Fiscal Years, Fiscal Quarters.  No Borrower shall change its or any of its
Subsidiaries’ fiscal years or fiscal quarters (other than the fiscal year or
fiscal quarters of a person that becomes a Subsidiary, made at the time such
person becomes a Subsidiary to conform to such Borrower’s fiscal year and fiscal
quarters).

6.10

Certain Subsidiaries to Join in Subsidiary Guaranty.

(a)

In the event that at any time after the Closing Date (x) any Borrower creates,
holds, acquires or at any time has any Subsidiary (other than the Excluded
Subsidiaries and other than a Foreign Subsidiary as to which Section  applies)
that is not a party to the Subsidiary Guaranty, or (y) an Event of Default shall
have occurred and be continuing and any Borrower has any Subsidiary that is not
a party to the Subsidiary Guaranty, such Borrower will immediately, but in any
event within 5 Business Days, notify the Administrative Agent in writing of such
event, identifying the Subsidiary in question and referring specifically to the
rights of the Administrative Agent and the Lenders under this Section. The
Borrower will, within 15 days following request therefor from the Administrative
Agent (who may give such request on its own initiative or upon request by the
Required Lenders), cause such Subsidiary to deliver to the Administrative Agent,
in sufficient quantities for the Lenders, (i) a joinder supplement, reasonably
satisfactory in form and substance to the Administrative Agent, duly executed by
such Subsidiary, pursuant to which such Subsidiary joins in the Subsidiary
Guaranty as a guarantor thereunder, and (ii) if such Subsidiary is a
corporation, resolutions of the Board of Directors of such Subsidiary, certified
by the Secretary or an Assistant Secretary of such Subsidiary as duly adopted
and in full force and effect, authorizing the execution and delivery of such
joinder supplement, or if such Subsidiary is not a corporation, such other
evidence of the authority of such Subsidiary to execute such joinder supplement
as the Administrative Agent may reasonably request.  Notwithstanding the
foregoing, in the event an Excluded Subsidiary shall cease to be an inactive
Subsidiary or shall acquire assets or liabilities having a value in excess of
$10,000,000 in the aggregate, the Borrower will immediately, and in any event
within 5 Business Days, notify the Administrative Agent in writing of such
event, referring specifically to the rights of the Administrative Agent and the
Lenders under this Section.  The Borrower will, within 15 days following request
therefor from the Administrative Agent (who may give such request on its own
initiative or upon request by the Required Lenders), cause such Excluded
Subsidiary to deliver to the Administrative Agent, in sufficient quantities for
the Lenders, (i) a joinder supplement, reasonably satisfactory in form and
substance to the Administrative Agent, duly executed by such Excluded
Subsidiary, pursuant to which such Excluded Subsidiary joins in the Subsidiary
Guaranty as a guarantor thereunder, and (ii) such other evidence of the
authority of such Excluded Subsidiary to execute such joinder supplement as the
Administrative Agent may reasonably request.

(b)

Notwithstanding the foregoing or the provisions of Section  hereof, no Borrower
shall, unless an Event of Default shall have occurred and be continuing, be
required to pledge (or cause to be pledged) more than 65% of the stock or other
equity interests in any first tier Foreign Subsidiary, or any of the stock or
other equity interests in any other Foreign Subsidiary, or to cause a Foreign
Subsidiary to join in the Subsidiary Guaranty or to become a party to the
Security Agreement or any other Security Document, if (i) to do so would subject
such Borrower to liability for additional United States income taxes by virtue
of Section 956 of the Code in an amount such Borrower considers material, and
(ii) such Borrower provides the Administrative Agent with documentation,
including computations prepared by the Borrower’s internal tax officer, its
independent accountants or tax counsel, reasonably acceptable to the Required
Lenders, in support thereof.

6.11

Additional Security; Further Assurances.

(a)

In the event that at any time after the Closing Date,

(i)

any Borrower or any of its Subsidiaries acquires, or a person that has become a
Subsidiary owns or holds, an interest in assets, stock, securities or any other
property or interest, located in the United States or arising out of business
conducted in or from the United States, that is not at the time included in the
Collateral and is not subject to a Permitted Lien securing Indebtedness, such
Borrower will notify the Administrative Agent in writing of such event,
identifying the property or interests in question and referring specifically to
the rights of the Administrative Agent and the Lenders under this Section, or

(ii)

an Event of Default shall have occurred and be continuing and any Borrower or
any Subsidiary at any time owns or holds an interest in any assets, stock,
securities or any other property or interest, located within or outside of the
United States or arising out of business conducted from any location within or
outside the United States, that is not at the time included in the Collateral
and is not subject to a Permitted Lien securing Indebtedness,

subject to Section  hereof, Borrower will, or will cause such Subsidiary to,
within 30 days, grant the Administrative Agent for the benefit of the Lenders
security interests pursuant to an “Additional Security Document”) or joinder in
any existing Security Document, in such assets, interests or properties of such
Borrower or any Subsidiary, subject to obtaining any required consents from
third parties (including third party lessors and co-venturers) necessary to be
obtained for the granting of a Lien on the interests or assets involved (with
the Borrowers hereby agreeing to use best efforts to obtain such consents).

(b)

Each Additional Security Document (i) shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent, and
other supporting documentation requested by and reasonably satisfactory in form
and substance to the Administrative Agent; and (ii) shall constitute a valid and
enforceable perfected Lien upon the interests or properties so included in the
Collateral, superior to and prior to the rights of all third persons and subject
to no other Liens except Permitted Liens or otherwise agreed by the
Administrative Agent at the time of perfection thereof.  The Borrowers, at their
sole cost and expense, will cause each Additional Security Document or
instruments related thereto to be duly recorded or filed in such manner and in
such places as are required by law to establish, perfect, preserve and protect
the Liens created thereby required to be granted pursuant to the Additional
Security Document, and will pay or cause to be paid in full all taxes, fees and
other charges payable in connection therewith. Furthermore, the Borrowers shall
cause to be delivered to the Administrative Agent such opinions of local
counsel, appraisals, title insurance, surveys, environmental assessments,
consents of landlords, lien waivers from landlords or mortgagees and other
related documents as may be reasonably requested by the Administrative Agent or
any other Agent in connection with the execution, delivery and recording of any
Additional Security Document, all of which documents shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(c)

The Borrowers will, and will cause each of their Subsidiaries to, at the expense
of the Borrowers, make, execute, endorse, acknowledge, file and/or deliver to
the Administrative Agent from time to time such conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, and other
assurances or instruments and take such further steps relating to the Collateral
covered by any of the Security Documents as the Administrative Agent or any
other Agent may reasonably require.

(d)

The Borrowers will promptly upon request of the Administrative Agent use their
best efforts to obtain, and maintain in effect, waivers from landlords and
mortgagees having any interest in any Real Property on which any items of
Collateral are located, in form and substance reasonably acceptable to the
Administrative Agent.

6.12

Most Favored Covenant Status.  If any Credit Party at any time after the Closing
Date, issues or guarantees any Indebtedness in an aggregate amount exceeding
$5,000,000 (to the extent, if any, that any such Credit Party is permitted to do
so under Section  hereof) pursuant to a loan agreement, credit agreement, note
purchase agreement, indenture, guaranty or other similar instrument, which
agreement, indenture, guaranty or instrument, includes affirmative or negative
business or financial covenants (or any events of default or other type of
restriction that would have the practical effect of any affirmative or negative
business or financial covenant, including, without limitation, any “put” or
mandatory prepayment of such Indebtedness upon the occurrence of a “change of
control”) that are applicable to any Credit Party, other than those set forth
herein or in any of the other Credit Documents, the Borrowers shall promptly so
notify the Administrative Agent and the Lenders and, if the Administrative Agent
shall so request by written notice to the Borrowers (after a determination has
been made by the Required Lenders that any of the above-referenced documents or
instruments contain any such provisions, that either individually or in the
aggregate, are more favorable to the holders of such unsecured Indebtedness than
any of the provisions set forth herein), the Borrowers, the Administrative Agent
and the Lenders shall promptly amend this Agreement to incorporate some or all
of such provisions, in the discretion of the Administrative Agent and the
Required Lenders, into this Agreement and, to the extent necessary and
reasonably desirable to the Administrative Agent and the Required Lenders, into
any of the other Credit Documents, all at the election of the Administrative
Agent and the Required Lenders.

6.13

Senior Debt.  The Borrowers will at all times ensure that (i) the claims of the
Lenders in respect of the Obligations of the Borrowers or any of them will not
be subordinate to, and will in all respects rank senior to the claims of every
unsecured creditor of the Borrowers or any of them, and (ii) any Indebtedness of
any Borrower that is subordinated in any manner to the claims of any other
creditor of any Borrower will be subordinated in like manner to such claims of
the Lenders.

6.14

Anti-Terrorism Laws.  Neither the Borrowers nor any of their Subsidiaries shall
be subject to or in violation of any law, regulation, or list of any government
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list, Executive Order No. 13224 or the USA Patriot Act) that prohibits or limits
the conduct of business with or the receiving of funds, goods or services to or
for the benefit of certain persons specified therein or that prohibits or limits
any Lender or Letter of Credit Issuer from making any advance or extension of
credit to the Borrowers or from otherwise conducting business with the
Borrowers.

ARTICLE VII.

NEGATIVE COVENANTS

The Borrowers hereby covenant and agree that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as no Notes
remain outstanding and the Term Loan, together with interest, Fees and all other
Obligations incurred hereunder and under the other Credit Documents, has been
paid in full:

7.1

Changes in Business.  Neither Borrower nor any of their Subsidiaries will engage
in any business if, as a result, the general nature of the business, taken on a
consolidated basis, which would then be engaged in by the Borrowers and their
Subsidiaries, would be substantially changed from the general nature of the
business engaged in by the Borrowers and their Subsidiaries on the Closing Date.

7.2

Consolidation, Merger, Acquisitions, Asset Sales, etc.  The Borrowers will not,
and will not permit any Subsidiary to, (i) wind up, liquidate or dissolve its
affairs, (ii) enter into any transaction of merger or consolidation, (iii) make
or otherwise effect any Acquisition, (iv) sell or otherwise dispose of any of
its property or assets outside the ordinary course of business, or otherwise
make or otherwise effect any Asset Sale, or (v) agree to do any of the foregoing
at any future time, except that the following shall be permitted:

(a)

Certain Intercompany Mergers, etc.  If no Default or Event of Default shall have
occurred and be continuing or would result therefrom, each of the following
shall be permitted:  (i) the merger, consolidation or amalgamation of any
Domestic Subsidiary of a Borrower with or into such Borrower, provided such
Borrower is the surviving or continuing or resulting corporation; (ii) the
merger, consolidation or amalgamation of any Domestic Subsidiary of any Borrower
with or into any Subsidiary Guarantor, provided that the surviving or continuing
or resulting corporation is a Subsidiary Guarantor; and (iii) the transfer or
other disposition of any property by any Borrower to any Subsidiary Guarantor or
by any Subsidiary Guarantor to a Borrower or any other Subsidiary Guarantor;

(b)

Acquisitions.  The Borrowers or any Subsidiary Guarantor may make any
Acquisition that is a Permitted Acquisition, provided that all of the conditions
contained in the definition of the term Permitted Acquisition are satisfied;

(c)

Permitted Dispositions.  If no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and no Material Adverse Effect has
occurred or will result therefrom, the Borrowers or any of their Subsidiaries
may consummate any Asset Sale, provided that (i) the consideration for such
transaction represents fair value (as determined by any Authorized Officer of
the Borrowers); (ii) the cumulative aggregate value of the assets sold or
transferred does not exceed 5% of the Borrowers’ Consolidated Net Worth for all
such transactions completed during any fiscal year, and (iii) in the case of any
such transaction involving a sale of assets having a value in excess of
$10,000,000, at least five Business Days prior to the date of completion of such
transaction the applicable Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed on behalf of such Borrower by an
Authorized Officer of the Borrowers, which certificate shall contain (x) a
description of the proposed transaction, and (y) a certification that no
Default, Event of Default or Material Adverse Effect has occurred and is
continuing, or would result from consummation of such transaction;

(d)

Leases.  The Borrowers or any of their Subsidiaries may enter into Operating
Leases of property or assets not constituting Acquisitions in the ordinary
course of business, provided such leases are not otherwise in violation of this
Agreement; and, provided that the total net consolidated rental payments and
expenses under all such Operating Leases do not exceed $30,000,000 in any of the
Borrowers’ fiscal years;

(e)

Capital Expenditures:  The Borrowers and their Subsidiaries shall be permitted
to make any Consolidated Capital Expenditures, so long as no Default or Event of
Default has occurred and is continuing or will occur as a result of such
Consolidated Capital Expenditure;

(f)

Permitted Investments.  The Borrowers and their Subsidiaries shall be permitted
to make and dispose of the investments permitted pursuant to Section ; and

(g)

Merger.  The Merger.

7.3

Liens.  The Borrowers will not, and will not permit any of their Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets of any kind (real or personal, tangible or intangible) of
any of the Borrowers or any such Subsidiary whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable or notes with or without recourse to a
Borrower or any of its Subsidiaries, other than for purposes of collection of
delinquent accounts in the ordinary course of business) or assign any right to
receive income, or file or permit the filing of any financing statement under
the UCC or any other similar notice of Lien under any similar recording or
notice statute, except that the foregoing restrictions shall not apply to:

(a)

Standard Permitted Liens:  Standard Permitted Liens;

(b)

Existing Liens, etc.:  Liens (i) in existence on the Closing Date that are
listed, and the Indebtedness secured thereby and the property subject thereto on
the Closing Date described, in Schedule , or (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets;

(c)

Purchase Money Liens:  Capital Leases, Synthetic Leases and Liens (i) that are
placed upon fixed or capital assets, acquired, constructed or improved by any
Borrower or any Subsidiary, provided that (A) the maximum principal amount of
Indebtedness secured thereby does not exceed $25,000,000 in the aggregate at any
one time (using Capitalized Lease Obligations in lieu of principal amount, in
the case of any Capital Leases, and using the present value, based on the
implicit interest rate, in lieu of principal amount, in the case of any
Synthetic Lease), (B)  such Liens and the Indebtedness secured thereby are
incurred prior to or within 120 days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets; and (D) such Liens shall not apply to any other property or assets of
any Borrower or any Subsidiary; or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets; and

(d)

Liens For Permitted Secured Indebtedness:  Liens securing the indebtedness
described in Section  below.

7.4

Indebtedness.  The Borrowers will not, and will not permit any of their
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(a)

Credit Documents:  Indebtedness incurred under this Agreement and the other
Credit Documents;

(b)

Permitted Secured Indebtedness:  (i) Indebtedness incurred under the Existing
Credit Agreement, and (ii) any other Indebtedness listed on Schedule  hereto and
existing on the date of this Agreement;

(c)

Purchase Money Debt and Capital Lease Obligations:  Capital Lease Obligations,
Synthetic Leases and other Indebtedness secured by Liens permitted pursuant to
Section ;

(d)

Hedge Agreements:  Indebtedness of the Borrowers and their Subsidiaries under
Hedge Agreements;

(e)

Guaranty Obligations:  any Guaranty Obligations permitted by Section ; and

(f)

Other Unsecured Debt:  other unsecured Indebtedness to the extent not permitted
by any of the foregoing clauses provided that at the time of any incurrence
thereof after the date hereof, and after giving effect thereto, the Borrowers
would be in compliance with Section  hereof and no Default or Event of Default
shall have occurred and be continuing or would result therefrom.

7.5

Investments and Guaranty Obligations.  The Borrowers will not, and will not
permit any of their Subsidiaries to, directly or indirectly, (i) make or commit
to make any Investment or (ii) be or become obligated under any Guaranty
Obligations, except:

(a)

any Borrower or any of its Subsidiaries may invest in cash and Cash Equivalents;

(b)

any endorsement of a check or other medium of payment for deposit or collection,
or any similar transaction in the normal course of business;

(c)

the Borrowers and their Subsidiaries may acquire and hold receivables owing to
them in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(d)

investments acquired by the Borrowers or any of their Subsidiaries (i) in
exchange for any other investment held by any such Borrower or any such
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other investment, or
(ii) as a result of a foreclosure by a Borrower or any of its Subsidiaries with
respect to any secured investment or other transfer of title with respect to any
secured investment in default;

(e)

loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business;

(f)

to the extent not permitted by the foregoing clauses, Investments existing as of
the Closing Date and described on Schedule  hereto;

(g)

any Guaranty Obligations incurred by any Credit Party with respect to
Indebtedness of another Credit Party that is permitted pursuant to Section ;

(h)

investments of the Borrowers and their Subsidiaries in Hedge Agreements;

(i)

existing investments in any Subsidiaries and any additional investments in any
Subsidiary Guarantor;

(j)

intercompany loans and advances;

(k)

the Acquisitions permitted by Section ;

(l)

any unsecured Guaranty Obligation;

(m)

investments in joint ventures in an aggregate amount not to exceed $15,000,000
in any of the Borrowers’ fiscal years; and

(n)

notes held by a Borrower or a Subsidiary evidencing a portion of the purchase
price of an asset disposed of pursuant to Section .

7.6

Dividends and Other Capital Distributions.  The Borrowers will not, and will not
permit any of their Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Capital Distributions if any Default or Event of
Default has occurred and is continuing or would result therefrom, except for
Capital Distributions by a Subsidiary to a Borrower or another Guarantor
Subsidiary.

7.7

Financial Covenants.

(a)

Total Funded Debt to EBITDA Ratio.  The Borrowers will not at any time permit
the Total Funded Debt to EBITDA Ratio to exceed (i) 4.25 to 1.00 from the
Closing Date through September 29, 2006 and (ii) 4.00 to 1.00 thereafter.

(b)

Interest Coverage Ratio.  Borrowers will not at any time permit the Interest
Coverage Ratio to be less than 2.75 to 1.0.

(c)

Net Worth.  The Borrowers will not permit the Net Worth to be less than
$210,486,800 plus, commencing September 30, 2005 and as of the end of each
fiscal quarter thereafter 40% of Cumulative Net Income (as defined below).
 Cumulative Net Income shall be determined as of the last day of each of the
Borrowers’ fiscal quarters and shall be determined based upon the net income of
the Borrowers, on a consolidated basis for the Borrowers and their Subsidiaries
as of the last day of each of the Borrowers’ fiscal quarters, from December 31,
2004 through the end of the fiscal quarter for which the calculation of Net
Worth is being made.  For purposes of this Section, in no event shall Cumulative
Net Income be less than $0.

7.8

Limitation on Certain Restrictive Agreements.  The Borrowers will not, and will
not permit any of their Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist or become effective, any “negative pledge” covenant or
other agreement, restriction or arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrowers or any Subsidiary to create,
incur or suffer to exist any Lien upon any of its property or assets as security
for Indebtedness, or (b) the ability of any such Subsidiary to make Capital
Distributions or any other interest or participation in its profits owned by a
Borrower or any Subsidiary of any Borrower, or pay any Indebtedness owed to the
Borrowers or a Subsidiary of any Borrower, or to make loans or advances to a
Borrower or any of the Borrower’s Subsidiaries, or transfer any of its property
or assets to a Borrower or any of a Borrower’s other Subsidiaries, except for
such restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) the Existing Credit Agreement
and the other Credit Documents (as defined in the Existing Credit Agreement),
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (v) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business, (vi)
customary provisions restricting the transfer or further encumbering of assets
subject to Liens permitted under Section  or , (vii) restrictions contained in
the agreements relating to the Indebtedness set forth on Schedule  hereto as in
effect on the Closing Date (and any similar restrictions contained in any
agreement governing any refinancing or refunding thereof not prohibited by this
Agreement), (viii) customary restrictions affecting only a Subsidiary of any
Borrower under any agreement or instrument governing any of the Indebtedness of
a Subsidiary permitted pursuant to , (ix) restrictions affecting any Foreign
Subsidiary of the Borrower under any agreement or instrument governing any
Indebtedness of such Foreign Subsidiary permitted pursuant to , and customary
restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (x) any document relating to Indebtedness secured by a Lien
permitted by Section , insofar as the provisions thereof limit grants of junior
liens on the assets securing such Indebtedness, and (xi) any Operating Lease or
Capital Lease, insofar as the provisions thereof limit grants of a security
interest in, or other assignments of, the related leasehold interest to any
other person.

7.9

Prepayments and Refinancings of Other Debt, etc.  The Borrowers will not, and
will not permit any of their Subsidiaries to, make (or give any notice in
respect thereof) any voluntary or optional payment or prepayment or redemption
or acquisition for value of (including, without limitation, by way of depositing
with the trustee with respect thereto money or securities before due for the
purpose of paying when due) or exchange of, or refinance or refund, any
Indebtedness of any Borrower or its Subsidiaries that has an outstanding
principal balance (or Capitalized Lease Obligation, in the case of a Capital
Lease, or present value, based on the implicit interest rate, in the case of a
Synthetic Lease) greater than $5,000,000 (other than the Obligations and
intercompany loans and advances among a Borrower and its Subsidiaries); provided
that (a) a Borrower or any Subsidiary may refinance or refund any such
Indebtedness if the aggregate principal amount thereof (or Capitalized Lease
Obligation, in the case of a Capital Lease, or present value, based on the
implicit interest rate, in the case of a Synthetic Lease) is not increased and
(b) the Borrowers shall be permitted to pay or prepay Indebtedness under the
Existing Credit Agreement.  Notwithstanding anything contained in this Section
 to the contrary, contemporaneously with the making of the Term Loan, the
Borrowers shall be permitted to repay or pay, as applicable, and shall repay or
pay, as applicable, the Prudential Debt, the Prudential Make-Whole Amounts and
the CertainTeed Debt.

7.10

Transactions with Affiliates.  Except as set forth on Schedule , the Borrowers
will not, and will not permit any of their Subsidiaries to, enter into any
transaction or series of transactions with any Affiliate (other than, in the
case of the Borrowers, any Subsidiary, and in the case of a Subsidiary, the
Borrowers or another Subsidiary) other than in the ordinary course of business
of and pursuant to the reasonable requirements of such Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Borrower or such Subsidiary than would obtain in a comparable arm’s-length
transaction with a person other than an Affiliate, except agreements and
transactions with and payments to officers, directors and shareholders that are
either (A) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement, or (B) entered into outside the
ordinary course of business, approved by the directors or shareholders of a
Borrower, or the applicable Subsidiary as the case may be, and not prohibited by
any of the provisions of this Agreement.  Nothing in this Section  shall be
construed to prohibit any action otherwise permitted by Section .

7.11

Plan Terminations, Minimum Funding, etc.  The Borrowers will not, and will not
permit any ERISA Affiliate to terminate any Plan or Plans so as to result in
liability of a Borrower or any ERISA Affiliate to the PBGC in excess of, in the
aggregate, the amount that is equal to the greater of (x) $5,000,000, or (y) 5%
of the Borrowers’ Consolidated Net Worth as of the date of the then most recent
financial statements furnished to the Lenders pursuant to the provisions of this
Agreement, (ii) permit to exist one or more events or conditions that reasonably
present a material risk of the termination by the PBGC of any Plan or Plans with
respect to which the Borrowers or any ERISA Affiliate would, in the event of
such termination, incur liability to the PBGC in excess of such amount in the
aggregate, or (iii) fail to comply with the minimum funding standards of ERISA
and the Code with respect to any Plan.

ARTICLE VIII.

EVENTS OF DEFAULT

8.1

Events of Default.  Any of the following specified events shall constitute an
Event of Default (each an “Event of Default”):

(a)

Payments:  the Borrowers shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans; or (ii) default, and such default shall continue for
five (5) or more Business Days, in the payment when due of any interest on the
Loans or any Fees or any other amounts owing hereunder or under any other Credit
Document; or

(b)

Representations, etc.:  any representation, warranty or statement made by the
Borrowers or any other Credit Party herein or in any other Credit Document or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

(c)

Certain Covenants:  a Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections ,
(ii), , ,  or  or Article VIII of this Agreement; or

(d)

Other Covenants:  a Borrower shall default in the due performance or observance
by it of any term, covenant or agreement contained in this Agreement or any
other Credit Document, other than those referred to in Section  or  or  above,
and such default is not remedied within 30 days after the earlier of (i) an
officer of a Borrower obtaining knowledge of such default or (ii) a Borrower
receiving written notice of such default from the Administrative Agent or the
Required Lenders (any such notice to be identified as a “notice of default” and
to refer specifically to this paragraph); or

(e)

Cross Default Under Other Agreements:  a Borrower or any of its Subsidiaries
shall (i) default in any payment with respect to any Indebtedness (other than
the Obligations) in excess of $10,000,000 in the aggregate, and such default
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Indebtedness, or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause any such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of a Borrower
or any of its Subsidiaries shall be declared to be due and payable, or shall be
required to be prepaid (other than by a regularly scheduled required prepayment
or redemption, prior to the stated maturity thereof); or

(f)

Invalidity of Credit Documents.  any material provision of any Credit Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or under such Credit Document or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any
Credit Party or any other person contests in any manner the validity or
enforceability of any provision of any Credit Document; or any Credit Party
denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or

(g)

Judgments:  (i) one or more judgments, orders or decrees shall be entered
against a Borrower and/or any of its Subsidiaries involving a liability (other
than a liability covered by insurance, as to which the carrier has adequate
claims paying ability and has not effectively reserved its rights) of
$10,000,000 or more in the aggregate for all such judgments, orders and decrees
for a Borrowers and their Subsidiaries, and any such judgments or orders or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or (ii) one or more judgments,
orders or decrees shall be entered against a Borrower and/or any of its
Subsidiaries involving a required divestiture of any material properties, assets
or business reasonably estimated to have a fair value in excess of $10,000,000,
and any such judgments, orders or decrees shall not have been vacated,
discharged or stayed or bonded pending appeal within 30 days (or such longer
period, not in excess of 60 days, during which enforcement thereof, and the
filing of any judgment lien, is effectively stayed or prohibited) from the entry
thereof; or

(h)

Bankruptcy, etc.:  any of the following shall occur:

(i)

a Borrower or any of its Subsidiaries (the Borrowers and each of such other
Subsidiary, each a “Principal Party”) shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or

(ii)

an involuntary case is commenced against any Principal Party under the
Bankruptcy Code and the petition is not controverted within 10 days, or is not
dismissed within 90 days, after commencement of the case; or

(iii)

a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of any Principal Party; or

(iv)

any Principal Party commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator”) of
itself or all or any substantial portion of its property) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, conservatorship or similar
law of any jurisdiction whether now or hereafter in effect relating to such
Principal Party; or

(v)

any such proceeding of the type set forth in clause (iv) above is commenced
against any Principal Party to the extent such proceeding is consented by such
person or remains undismissed for a period of 90 days; or

(vi)

any Principal Party is adjudicated insolvent or bankrupt; or

(vii)

any order of relief or other order approving any such case or proceeding is
entered; or

(viii)

any Principal Party suffers any appointment of any conservator or the like for
it or any substantial part of its property that continues undischarged or
unstayed for a period of 90 days; or

(ix)

any Principal Party makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or

(x)

any corporate (or similar organizational) action is taken by any Principal Party
for the purpose of effecting any of the foregoing; or

(i)

ERISA:  (i) any of the events described in clauses (i) through (viii) of
Section  shall have occurred; or (ii) there shall result from any such event or
events the imposition of a Lien, the granting of a security interest, or a
liability or a material risk of incurring a liability; and (iii) any such event
or events or any such Lien, security interest or liability, individually, and/or
in the aggregate, in the opinion of the Required Lenders, has had, or could
reasonably be expected to have, a Material Adverse Effect; or

(j)

Change of Control:  there occurs a Change of Control.

8.2

Acceleration, etc.  Upon the occurrence of any Event of Default, and at any time
thereafter, if any Event of Default shall then be continuing, the Administrative
Agent shall, upon the written request of the Required Lenders, by written notice
to the Borrower, take any or all of the following actions, without prejudice to
the rights of the Administrative Agent, or any Lender to enforce its claims
against the Borrowers or any other Credit Party in any manner permitted under
applicable law:

(a)

declare the principal of and any accrued interest in respect of the Term Loan
and all other Obligations owing hereunder and thereunder to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers; and/or

(b)

exercise any other right or remedy available under any of the Credit Documents
or applicable law; provided that, if an Event of Default specified in Section
 shall occur with respect to a Borrower, the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (a)
and/or (b) above shall occur automatically without the giving of any such
notice.

8.3

Application of Liquidation Proceeds.  Subject to the terms of the Intercreditor
Agreement, all monies received by the Administrative Agent or any Lender from
the exercise of remedies hereunder or under the other Credit Documents or under
any other documents relating to this Agreement shall, unless otherwise required
by applicable law, be applied as follows:

(a)

first, to the payment of all expenses (to the extent not otherwise paid by the
Borrower or any of the other Credit Parties) incurred by the Administrative
Agent and the Lenders in connection with the exercise of such remedies,
including, without limitation, all reasonable costs and expenses of collection,
reasonable documented attorneys’ fees, court costs and any foreclosure expenses;

(b)

second, to the payment pro rata of interest then accrued on the outstanding Term
Loan;

(c)

third, to the payment pro rata of any fees then accrued and payable to the
Administrative Agent or any Lender under this Agreement in respect of the Term
Loan;

(d)

fourth, to the payment pro rata of the principal balance then owing on the
outstanding Term Loan;

(e)

fifth, to the payment to the Lenders of any amounts then accrued and unpaid
under Sections , , and  hereof, and if such proceeds are insufficient to pay
such amounts in full, to the payment of such amounts pro rata;

(f)

sixth, to the payment pro rata of all other amounts owed by the Borrower to the
Administrative Agent, to any Lender under this Agreement or any other Credit
Document, and if such proceeds are insufficient to pay such amounts in full, to
the payment of such amounts pro rata; and

(g)

finally, any remaining surplus after all of the Obligations have been paid in
full, to the Borrowers or to whomsoever shall be lawfully entitled thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

9.1

Appointment.  Each Lender hereby irrevocably designates and appoints KeyBank as
Administrative Agent to act as specified herein and in the other Credit
Documents, and each such Lender hereby irrevocably authorizes KeyBank as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
 The Administrative Agent agrees to act as such upon the express conditions
contained in this Article X.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Credit Documents, nor any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent.
The provisions of this Article X are solely for the benefit of the
Administrative Agent, and the Lenders, and the Borrower and its Subsidiaries
shall not have any rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement, the
Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Borrower or any of its Subsidiaries.

9.2

Delegation of Duties.  The Administrative Agent may execute any of its duties
under this Agreement or any other Credit Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care except to the extent otherwise required by
Section .

9.3

Exculpatory Provisions.  Neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such person under or in connection with this Agreement or any
other Credit Document (except for its or such person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrowers or
any of their Subsidiaries or any of their respective officers contained in this
Agreement, any other Credit Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Credit Document
or for any failure of the Borrowers or any Subsidiary or any of their respective
officers to perform its obligations hereunder or thereunder.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrowers or any of their Subsidiaries.  The Administrative Agent shall not
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of the Borrowers or any of their
Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Term Loan or of the existence or possible
existence of any Default or Event of Default.

9.4

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper person or persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrowers or any of their
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
 The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders (or all of the Lenders, or all
of the Lenders (other than any Defaulting Lender), as applicable, as to any
matter that, pursuant to Section , can only be effectuated with the consent of
all Lenders, or all Lenders (other than any Defaulting Lender), as the case may
be), and such request and any action taken or failure to act pursuant thereto
shall be binding upon all the Lenders.

9.5

Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6

Non-Reliance.  Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates have made any representations or warranties to
it and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Borrowers or any of their Subsidiaries, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrowers and their Subsidiaries and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrowers and their
Subsidiaries.  Except as specifically provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Borrowers or any of their Subsidiaries that may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

9.7

Indemnification.  The Lenders agree to indemnify the Administrative Agent and
its Related Persons ratably according to their respective Loans from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Person in any way relating to
or arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent or such
Related Person under or in connection with any of the foregoing, but only to the
extent that any of the foregoing is not paid by the Borrowers, provided that no
Lender shall be liable to the Administrative Agent or any Related Person for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting solely from the Administrative Agent’s or such Related Person’s
gross negligence or willful misconduct.  If any indemnity furnished to the
Administrative Agent or any Related Person for any purpose shall, in the opinion
of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section  shall survive the payment of all
Obligations.

9.8

The Administrative Agent in Individual Capacity.  The Administrative Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrowers, its Subsidiaries and their Affiliates
as though not acting as Administrative Agent hereunder.  With respect to the
Loans made by it and all Obligations owing to it, the Administrative Agent shall
have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.

9.9

Successor Administrative Agent.  The Administrative Agent may resign at any time
upon not less than 30 days notice to the Lenders, each Letter of Credit Issuer
and the Borrowers.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent, provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no such successor is willing to accept such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section
 shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

9.10

No Reliance on Administrative Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of  its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrowers or any of their Subsidiaries, any of their respective Affiliates or
agents, this Agreement, the Security Documents or the transactions hereunder:
 (a) any identity verification procedures, (b) any record keeping, (c) any
comparisons with government lists, (d) any customer notices or (e) any other
procedures required under the CIP Regulations or such other laws.

9.11

USA Patriot Act.  Each Lender or assignee or participant of a Lender that is not
organized under the laws of the United States of America or a state thereof (and
is not excepted from the certification requirement contained in Section 313 of
the USA Patriot Act and the applicable regulations because it is both (a) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (b) subject to supervision
by a banking authority regulating such affiliated depository institution or
foreign bank) shall deliver to the Administrative Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations:  (i) within 10 days after the Closing Date, and
(ii) at such other times as are required under the USA Patriot Act.

9.12

Other Agents.  The Lender identified as “Administrative Agent” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Credit Document, except those applicable to all Lenders as such.
Each Lender acknowledges that it has not relied, and will not rely, on any
Lender so identified in deciding to enter into this Agreement or in taking or
not taking any action hereunder.

9.13

Intercreditor and Subordination Agreements.  In furtherance and not in
limitation of the authorization granted in Section  hereof, each Lender hereby
irrevocably authorizes the Administrative Agent, in connection with this
Agreement, to execute and deliver, as the Administrative Agent for and on behalf
of such Lender, any Intercreditor Agreements and/or subordination agreements,
and each such Lender shall be bound by the terms of any such Intercreditor
Agreement and/or subordination agreement as if it were an original party
thereto.

ARTICLE X.

MISCELLANEOUS

10.1

Payment of Expenses etc.

(a)

Whether or not the transactions contemplated hereby are consummated, the
Borrowers agree to pay (or reimburse the Administrative Agent for) all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the negotiation, preparation, syndication, administration and
execution and delivery of the Credit Documents and the documents and instruments
referred to therein and the syndication of the Term Loan, including, without
limitation, the reasonable fees and disbursements of counsel and consultants to
and auditors for the Administrative Agent.

(b)

The Borrowers agree to pay (or reimburse the Administrative Agent, the Lenders
and their Affiliates for) all reasonable out-of-pocket costs and expenses of the
Administrative Agent, the Lenders and their Affiliates in connection with any
amendment, waiver, consent or other modification of or relating to any of the
Credit Documents, including, without limitation, the reasonable fees and
disbursements of counsel and consultants to and auditors for the Administrative
Agent.

(c)

The Borrowers agree to pay (or reimburse the Administrative Agent, the Lenders
and their Affiliates for) all reasonable out-of-pocket costs and expenses of the
Administrative Agent, the Lenders and their Affiliates in connection with the
enforcement of any of the Credit Documents or the other documents and
instruments referred to therein, including, without limitation, the reasonable
fees and disbursements of counsel and consultants to and auditors for the
Administrative Agent.

(d)

Without limitation of the preceding Section , in the event of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of the
Borrower or any of its Subsidiaries, the Borrowers agree to pay all costs of
collection and defense, including reasonable attorneys’ fees in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, which shall be due and payable together with all
required service or use taxes.

(e)

The Borrowers agree to pay and hold the Administrative Agent and each of the
Lenders harmless from and against any and all present and future stamp and other
similar taxes with respect to the foregoing matters and save the Administrative
Agent and each of the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to any such indemnified person) to pay such taxes.

(f)

The Borrowers agree to indemnify the Administrative Agent, each Lender, and
their respective Related Parties (collectively, the “Indemnitees”) from and hold
each of them harmless against any and all losses, liabilities, claims, damages
or expenses reasonably incurred by any of them as a result of, or arising out
of, or in any way related to, or by reason of

(i)

any investigation, litigation or other proceeding (whether or not any Lender is
a party thereto) related to the entering into and/or performance of any Credit
Document or the use of the proceeds of any Loans hereunder or the consummation
of any transactions contemplated in any Credit Document, or

(ii)

the actual or alleged presence of Hazardous Materials in the air, surface water
or groundwater or on the surface or subsurface of any Real Property owned,
leased or at any time operated by any Borrower or any of its Subsidiaries, the
release, generation, storage, transportation, handling or disposal of Hazardous
Materials at any location, whether or not owned or operated by any Borrower or
any of its Subsidiaries, if such Borrower or any such Subsidiary could have or
is alleged to have any responsibility in respect thereof, the non-compliance of
any such Real Property with foreign, federal, state and local laws, regulations
and ordinances (including applicable permits thereunder) applicable thereto, or
any Environmental Claim asserted against such Borrower or any of its
Subsidiaries, in respect of any such Real Property, including, in each case,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
person to be indemnified or of any other Indemnitee who is such person or an
Affiliate of such person). To the extent that the undertaking to indemnify, pay
or hold harmless any person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrowers
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities that is permissible under applicable law.

10.2

Right of Setoff.  In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to the Borrowers or to
any other person, any such notice being hereby expressly waived, to set off and
to appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches, agencies and Affiliates of such Lender wherever
located) to or for the credit or the account of any Borrower against and on
account of the Obligations and liabilities of the Borrowers to such Lender under
this Agreement or under any of the other Credit Documents, and all other claims
of any nature or description arising out of or connected with this Agreement or
any other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured.

10.3

Notices.

(a)

Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subparagraph (c)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i)

if to the Borrowers, at 3556 Lakeshore Road, Buffalo, New York  14219,
Attention: Chief Financial Officer (Telecopier No. (716) 826-1589; Telephone No.
(716) 826-6500);

(ii)

if to any Credit Party other than the Borrower, to it c/o of Gibraltar
Industries, Inc., 3556 Lakeshore Road, Buffalo, New York  14219, Attention:
Chief Financial Officer (Telecopier No. (716) 826-1589; Telephone No. (716)
826-6500);

(iii)

if to the Administrative Agent, to KeyBank National Association at Key Tower,
127 Public Square, Cleveland, Ohio 44114, Attention: Larry Brown (Telecopier No.
(216) 689-5962; Telephone No. (216) 689-4183; email: Larry_Brown@keybank.com;
and

(iv)

if to a Lender, to it at its address (or telecopier number) set forth on
Schedule 1 hereto or, in the case of any Lender that becomes a party to this
Agreement by way of assignment under Section  of this Agreement, to it at the
address set forth in the Assignment Agreement to which it is a party.

(b)

Receipt of Notices.  Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone.  Notices
delivered through electronic communications to the extent provided in
subparagraph (c) below, shall be effective as provided in said subparagraph (c).

(c)

Electronic Communications.  Notices and other communications to the
Administrative Agent, a Letter of Credit Issuer or any Lender hereunder and
required to be delivered pursuant to Sections , , , ,  and  may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent.  The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d)

Change of Address, Etc.  Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to each of the
other parties hereto.

10.4

Benefit of Agreement.

(a)

Successors and Assigns Generally.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns, provided that the Borrowers may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of all the Lenders (other than any Defaulting Lender), and, provided,
further, that any assignment by a Lender of its rights and obligations hereunder
shall be effected in accordance with Section .

(b)

Participations.  Notwithstanding the foregoing, each Lender may at any time
grant participations in any of its rights hereunder or under any of the Notes to
any person (other than a natural person or any Borrower or any of its
Affiliates), provided that in the case of any such participation,

(i)

the participant shall not have any rights under this Agreement or any of the
other Credit Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii)

such Lender’s obligations under this Agreement shall remain unchanged,

(iii)

such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations,

(iv)

such Lender shall remain the holder of any Note for all purposes of this
Agreement, and

(v)

the Borrower, the Administrative Agent, and the other Lenders shall continue to
deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement, and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Sections  and  of this Agreement to the extent that such Lender would be
entitled to such benefits if the participation had not been entered into or
sold,

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document, except to
the extent such amendment or waiver would (w) extend the final scheduled
maturity of the Term Loan or reduce the rate or extend the time of payment of
interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in the Term Loan over the amount thereof then in effect, (x) release all or any
substantial portion of the Collateral, or release any guarantor from its
guaranty of any of the Obligations, except strictly in accordance with the terms
of the Credit Documents, or (y) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement.

(c)

Assignments by Lenders.  Any Lender may assign all, or if less than all, a fixed
portion, of its Term Loan and its rights and obligations hereunder to one or
more Eligible Assignees (so long as after giving effect to each such assignment,
such Eligible Assignee’s portion of the Term Loan outstanding shall not be less
than $5,000,000), each of which shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement, provided that

(i)

except in the case (x) of an assignment of the entire remaining amount of the
assigning Lender’s portion of the Term Loan or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the portion of the Term Loan outstanding
hereunder owed to such Lender, Affiliate and/or Approved Fund, shall not be less
than $5,000,000,

(ii)

in the case of any assignment to an Eligible Assignee at the time of any such
assignment, the Lender Register shall be deemed modified to reflect the
allocation of the Term Loan among such new Lender and the existing Lenders,

(iii)

upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrowers’ expense, to such new Lender and to the
assigning Lender, such new Notes to be in conformity with the requirements of
Section  (with appropriate modifications) to the extent needed to reflect the
revised allocation of the Term Loan,

(iv)

unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500,

and, provided further, that such transfer or assignment will not be effective
until the Assignment Agreement in respect thereof is recorded by the
Administrative Agent on the Lender Register maintained by it as provided herein.

To the extent of any assignment pursuant to this Section  the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
portion of the Term Loan.

At the time of each assignment pursuant to this Section  to a person that is not
already a Lender hereunder and that is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) for Federal income tax purposes,
the respective assignee Lender shall provide to the Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable an Exemption Certificate) described in Section .  To the extent that
an assignment of all or any portion of a Lender’s outstanding Obligations
pursuant to this Section  would, at the time of such assignment, result in
increased costs under Section  from those being charged by the respective
assigning Lender prior to such assignment, then the Borrowers shall not be
obligated to pay such increased costs (although the Borrowers shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective assignment).

Nothing in this Section  shall prevent or prohibit (i) any Lender that is a
bank, trust company or other financial institution from pledging its Note or its
portion of the Term Loan to a Federal Reserve Bank in support of borrowings made
by such Lender from such Federal Reserve Bank, or (ii) any Lender that is a
trust, limited liability company, partnership or other investment company from
pledging its Note or its portion of the Term Loan to a trustee or agent for the
benefit of holders of certificates or debt securities issued by it. No such
pledge, or any assignment pursuant to or in lieu of an enforcement of such a
pledge, shall relieve the transferor Lender from its obligations hereunder.

(d)

No SEC Registration or Blue Sky Compliance.  Notwithstanding any other
provisions of this Section , no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Term Loan under the
“Blue Sky” laws of any State.

(e)

Representations of Lenders.  Each Lender initially party to this Agreement
hereby represents, and each person that became a Lender pursuant to an
assignment permitted by this Section  will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other “accredited” investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the ordinary course of such business,
provided that subject to the preceding Sections  and , the disposition of any
promissory notes or other evidences of or interests in Indebtedness held by such
Lender shall at all times be within its exclusive control.

(f)

Non-Consenting Lenders.  If, in connection with any proposed amendment, consent,
waiver, release or termination of any of the provisions of this Agreement or any
other Credit Document that requires the consent of all the Lenders, and the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is sought is not obtained, then the Borrowers
shall have the right, so long as all non-consenting Lenders whose individual
consent is sought are treated as described in either clauses (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more replacement Lenders in accordance with the provisions set forth below so
long as at the time of such replacement, each such replacement Lender consents
to the proposed change, waiver, discharge or termination or (B) terminate each
such non-consenting Lender’s portion of the Term Loan outstanding and repay such
outstanding portion of the Term Loan of each such non-consenting Lender;
provided that, unless portions of the Term Loan that are terminated and the
portions of the Term Loan that are repaid pursuant to the preceding clause (B)
are immediately replaced in full at such time through the addition of new
Lenders or the increase of the outstanding portions of Term Loan of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), each Lender (determined after
giving effect to the proposed action) shall specifically consent thereto.  The
Borrowers may, at the sole expense and effort of the Borrowers, upon notice to
any Lender that the Borrowers desire to replace pursuant to clause (A) above,
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with the restrictions contained in Section ),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, and (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its portion
of the Term Loan, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts, including any breakage compensation under Section  hereof).

10.5

No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
the Borrowers and the Administrative Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  No notice to or demand on the Borrowers in any case
shall entitle the Borrowers to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.  Without limiting the generality of the
foregoing, any Continuation or Conversion shall not be construed as a waiver of
any Default or Event of Default, regardless of whether the Administrative Agent,
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.  The rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies that the Administrative Agent or any
Lender would otherwise have.

10.6

Payments Pro Rata; Sharing of Setoffs, etc.

(a)

The Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrowers in respect of any Obligations, except as set
forth in Section , it shall distribute such payment to the Lenders (other than
any Lender that has expressly waived in writing its right to receive its pro
rata share thereof) pro rata based upon their respective shares, if any, of the
Obligations with respect to which such payment was received. As to any such
payment received by the Administrative Agent prior to 1:00 P.M. (local time at
the Payment Office) in funds that are immediately available on such day, the
Administrative Agent will use all reasonable efforts to distribute such payment
in immediately available funds on the same day to the Lenders as aforesaid.

(b)

Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Term Loan or
Fees, of a sum that with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations to such Lenders
in such amount as shall result in a proportional participation by all of the
Lenders in such amount, provided that (i) if all or any portion of such excess
amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest, and (ii) the provisions of this Section  shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement, or any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its portion of the Term Loan to any assignee or participant pursuant to
Section , other than to the Borrowers or any Subsidiary or Affiliate thereof (as
to which the provisions of this Section  shall apply).  The Borrowers consent to
the foregoing and agree, to the extent they may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the applicable Borrower in the amount of such
participation.

(c)

Notwithstanding anything to the contrary contained herein, the provisions of the
preceding Sections  and  shall be subject to the express provisions of this
Agreement that require, or permit, differing payments to be made to Lenders that
are not Defaulting Lenders, as opposed to Defaulting Lenders.

(d)

If any Lender shall fail to make any payment required to be made by it to the
Administrative Agent then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision of this Agreement), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations to the Administrative Agent under such
Sections until all such unsatisfied obligations are fully paid.

10.7

Appointment of Borrower Representative.

(a)

Each Borrower hereby designates GII as the Borrower’s Representative to act on
behalf of such Borrower as a representative and agent to obtain the Term Loan
and execute and deliver documents hereunder, the proceeds of which Term Loan
shall be available to each Borrower for the same uses as set forth in Section
 hereof.  As the disclosed principal for its agent, each Borrower shall be
obligated to each Lender on account of the Term Loan as if made directly by such
Lender to that Borrower, notwithstanding the manner by which such loans and
advances are recorded on the books and records of Borrower Representative and of
any other Borrower.

(b)

The proceeds of the Term Loan shall be deposited by the Administrative Agent in
the respective accounts of the Borrower as indicated by the Borrower
Representative.  Neither the Administrative Agent nor any other Lender shall
have any obligation as to the application of such proceeds.

10.8

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

(a)

THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. TO THE FULLEST EXTENT PERMITTED
BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS
THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.  Any legal action or
proceeding with respect to this Agreement or any other Credit Document may be
brought in the Supreme Court of the State of New York in Erie County, or of the
United States for the Western District of New York, and, by execution and
delivery of this Agreement, the Borrower hereby irrevocably accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts.  The Borrowers hereby further irrevocably consent to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the Borrower Representative at the address for notices
pursuant to Section .  Nothing herein shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrowers in any other jurisdiction.

(b)

The Borrowers hereby irrevocably waive any objection that they may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in Section   above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

(c)

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

10.9

Counterparts.  This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same agreement.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower Representative and the
Administrative Agent.

10.10

Integration.  This Agreement, the other Credit Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent, for its own
account and benefit and/or for the account, benefit of, and distribution to, the
Lenders, constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof or
thereof.

10.11

Headings Descriptive.  The headings of the several Sections and other portions
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

10.12

Amendment or Waiver.

(a)

Neither this Agreement nor any other Credit Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower Representative and the Administrative Agent (with the written consent
of the Required Lenders), provided that:

(i)

no change, waiver or other modification shall:

(A)

extend or postpone the Maturity Date;

(B)

reduce the principal amount of the Term Loan, or reduce the rate or extend the
time of payment of, or excuse the payment of, interest thereon (other than as a
result of waiving the applicability of any post-default increase in interest
rates), without the written consent of each Lender; or

(C)

reduce the rate or extend the time of payment of, or excuse the payment of, any
Fees to which any Lender is entitled hereunder, without the written consent of
such Lender; and

(ii)

changes, waivers or other modifications or terminations in connection with
distributions or sales permitted pursuant to Section  and which release
Collateral having an aggregate value in any of the Borrowers’ fiscal years not
in excess of five percent (5%) of the Borrowers’ Consolidated Net Worth may be
approved by the Administrative Agent without the consent of any other Lenders,

(iii)

no change, waiver or other modification or termination shall, without the
written consent of each Lender (other than a Defaulting Lender) affected
thereby,

(A)

release any Borrower from any obligations as a guarantor of its Subsidiaries’
obligations under any Credit Document;

(B)

release any Credit Party from the Subsidiary Guaranty, except in accordance with
a transaction permitted under this Agreement;

(C)

amend, modify or waive any provision of this Section , Section , or Section
 hereof, or any other provision of any of the Credit Documents pursuant to which
the consent or approval of all Lenders, or a number or specified percentage or
other required grouping of Lenders or Lenders having portions of the Term Loan,
is by the terms of such provision explicitly required;

(D)

reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders; or

(E)

consent to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement.

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section  shall  be effective
only in the specific instance and for the specific purpose for which it was
given or made.

(b)

No provision of Section  may be amended without the consent of the
Administrative Agent.

(c)

To the extent the Required Lenders (or all of the Lenders, or all of the Lenders
(other than any Defaulting Lender), as applicable, as shall be required by this
Section ) waive the provisions of Section  hereof with respect to the sale,
transfer or other disposition of any Collateral, or any Collateral is sold,
transferred or disposed of as permitted by Section  hereof, (i) such Collateral
shall be sold, transferred or disposed of free and clear of the Liens created by
the respective Security Documents; (ii) if such Collateral includes all of the
capital stock of a Subsidiary that is a party to the Subsidiary Guaranty or
whose stock is pledged pursuant to the Pledge Agreement, such capital stock
shall be released from the Pledge Agreement and such Subsidiary shall be
released from the Subsidiary Guaranty; and (iii) the Administrative Agent shall
be authorized to take actions deemed appropriate by them in order to effectuate
the foregoing.

10.13

Survival of Indemnities.  All indemnities set forth herein including, without
limitation, in Section , , ,  or  shall survive the execution and delivery of
this Agreement and the making and repayment of Term Loan.

10.14

Domicile of Term Loan.  Each Lender may transfer and carry its portion of the
Term Loan at, to or for the account of any branch office, subsidiary or
affiliate of such Lender, provided that the Borrower shall not be responsible
for costs arising under Section  resulting from any such transfer to the extent
not otherwise applicable to such Lender prior to such transfer.

10.15

Lender Register.  The Borrowers hereby designate the Administrative Agent to
serve as its agent, solely for purposes of this Section , to maintain a register
(the “Lender Register”) on or in which it will record the names and addresses of
the Lenders, the Term Loan made to the Borrowers and each repayment and
prepayment in respect of the principal amount of such portion of the Term Loan
of each such Lender.  Failure to make any such recordation, or (absent manifest
error) any error in such recordation, shall not affect the Borrowers’
obligations in respect of the Term Loan.  With respect to any Lender, the
transfer of any portion of the Term Loan of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to any portion of the Term
Loan shall not be effective until such transfer is recorded on the Lender
Register maintained by the Administrative Agent with respect to ownership of
such portion of the Term Loan and prior to such recordation all amounts owing to
the transferor with respect to such Term Loan shall remain owing to the
transferor.  The registration of assignment or transfer of all or part of any
Term Loan shall be recorded by the Administrative Agent on the Lender Register
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment Agreement pursuant to Section .  The Borrowers agree to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature that may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section , except for losses, claims, damages and liabilities arising from
the Agent’s gross negligence or willful misconduct. The Lender Register shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

10.16

General Limitation of Liability.  No claim may be made by the Borrowers, any
Lender, the Administrative Agent, or any other person against the Administrative
Agent, or any other Lender or the Affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Credit Documents, or any act, omission or
event occurring in connection therewith; and each of the Borrowers, each Lender,
and the Administrative Agent hereby, to the fullest extent permitted under
applicable law, waives, releases and agrees not to sue or counterclaim upon any
such claim for any special, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

10.17

No Duty.  All attorneys, accountants, appraisers, consultants and other
professional persons (including the firms or other entities on behalf of which
any such person may act) retained by the Administrative Agent or any Lender with
respect to the transactions contemplated by the Credit Documents shall have the
right to act exclusively in the interest of the Administrative Agent or such
Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers, to any of their Subsidiaries, or to any other
person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation.  The
Borrowers agree, on behalf of themselves and their Subsidiaries, not to assert
any claim or counterclaim against any such persons with regard to such matters,
all such claims and counterclaims, now existing or hereafter arising, whether
known or unknown, foreseen or unforeseeable, being hereby waived, released and
forever discharged.

10.18

Lenders and Agent Not Fiduciary to Borrower, etc.  The relationship among the
Borrowers and their Subsidiaries, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, is solely that of debtor and creditor, and
the Administrative Agent and the Lenders have no fiduciary or other special
relationship with any Borrower and its Subsidiaries, and no term or provision of
any Credit Document, no course of dealing, no written or oral communication, or
other action, shall be construed so as to deem such relationship to be other
than that of debtor and creditor.

10.19

Survival of Representations and Warranties.  All representations and warranties
herein shall survive the making of the Term Loan hereunder, the execution and
delivery of this Agreement, the Notes and the other documents the forms of which
are attached as Exhibits hereto, the issue and delivery of the Notes, any
disposition thereof by any holder thereof, and any investigation made by the
Administrative Agent or any Lender or any other holder of any of the Notes or on
its behalf.  All statements contained in any certificate or other document
delivered to the Administrative Agent or any Lender or any holder of any Notes
by or on behalf of the Borrowers or of their Subsidiaries pursuant hereto or
otherwise specifically for use in connection with the transactions contemplated
hereby shall constitute representations and warranties by the Borrowers
hereunder, made as of the respective dates specified therein or, if no date is
specified, as of the respective dates furnished to the Administrative Agent or
any Lender.

10.20

Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.21

Independence of Covenants.  All covenants hereunder shall be given independent
effect so that if a particular action, event, condition or circumstance is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations or restrictions of,
another covenant, shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or event, condition or circumstance exists.

10.22

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Base Rate to the date of repayment, shall have been received by
such Lender.

10.23

Joint and Several Obligations.  All obligations of the Borrowers under this
Agreement, the Notes and any other Credit Document shall be joint and several.

10.24

USA Patriot Act.  Each Lender subject to the USA Patriot Act hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the USA Patriot Act.





1

CLI-1327664v11










IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.




GIBRALTAR INDUSTRIES, INC.

By:_________________________________

Name:_______________________________

Title:________________________________

GIBRALTAR STEEL CORPORATION OF NEW YORK

By:_________________________________

Name:_______________________________

Title:________________________________

KEYBANK NATIONAL ASSOCIATION,

as Lender and Administrative Agent

By:_________________________________

Name:_______________________________

Title:________________________________

JPMORGAN CHASE BANK, N.A., as Lender

By:_________________________________

Name:_______________________________

Title:________________________________

BANK OF MONTREAL, as Lender

By:_________________________________

Name:  Rose M. Metzger

Title:    Managing Director

 








CLI-1327664v11


